Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 1 of 67 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 SHAWN WILLIAMS,

                           Plaintiff,
                                                         Case No. 20-CV-_____
           – against –
                                                              COMPLAINT
 LOUIS SCARCELLA, STEVEN CHMIL,
 LEWIS BOND, JOHN AND JANE DOES 1-                      JURY TRIAL DEMANDED
 10 and THE CITY OF NEW YORK,

                           Defendants.




WHITE & CASE LLP                         DAVID B. SHANIES LAW OFFICE LLC
Samuel P. Hershey                        David B. Shanies
1221 Avenue of the Americas              Joel A. Wertheimer
New York, New York 10020411              Lafayette Street, Sixth Floor
(212) 819-8200                           New York, New York 10003
                                         (212) 951-1710
Kevin M. Bolan
(pro hac vice application to be filed)
75 State Street
Boston, Massachusetts 02109
(617) 979-9300
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 2 of 67 PageID #: 2



                 Plaintiff Shawn Williams, by his undersigned pro bono counsel White &

   Case LLP and co-counsel David B. Shanies, as and for his complaint against the

   above-named defendants, alleges as follows:

                                     INTRODUCTION

                 1.      In 1994, Shawn Williams was falsely convicted of the murder of

   Marvin Mason based solely on the testimony of a single eye-witness, who claimed to have

   recognized Mr. Williams from approximately 100 feet away, from her sixth-story window,

   at midnight. Twenty years later, in a sworn affidavit, that sole eye-witness, Margaret

   Smith, recanted her testimony. Ms. Smith now admits that she did not, in fact, see Mr.

   Williams fleeing the crime scene, and that she testified falsely due to coercion by former

   NYPD detectives Louis Scarcella, Stephen Chmil, and Lewis Bond — the first two of

   whom have since been implicated in a series of highly publicized, similar wrongful

   convictions. Indeed, Ms. Smith could not have seen Mr. Williams the night of Marvin

   Mason’s murder, because Mr. Williams was in Reading, Pennsylvania.

                 2.      Following Ms. Smith’s recantation, Mr. Williams spent over four

   years lobbying and litigating with the Kings County District Attorney’s Office (the

   “KCDA”). Ultimately, Mr. Williams was forced to file a motion under N.Y. C.P.L.

   § 440.10 to vacate his conviction on the grounds of actual innocence; newly discovered

   evidence; and violations of his Fifth and Fourteenth Amendment rights, including Brady

   violations. The KCDA opposed the motion.

                 3.      Finally, in July 2018, the KCDA relented and dropped its opposition

   to Mr. Williams’s § 440 motion. Mr. Williams was released on July 13, 2018, having

   served almost 24 years in prison for a crime he did not commit.
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 3 of 67 PageID #: 3



                  4.     The facts and circumstances surrounding Ms. Smith’s false trial

   testimony reveal misconduct reaching from the investigating detectives to the prosecutors

   at trial. After being pressured to falsely identify Mr. Williams, Ms. Smith left New York

   for Georgia, in part because she did not want to continue to participate in what she knew

   to be a false prosecution. During Mr. Williams’s trial, the KCDA obtained a material

   witness order for Ms. Smith. Police officers came to Ms. Smith’s home in Georgia, arrested

   her, imprisoned her, and transported her against her will to New York to serve as the

   People’s sole witness against Mr. Williams at trial. The material witness order and the

   circumstances under which Ms. Smith was made to testify were not disclosed to Mr.

   Williams’s trial counsel. Instead, the KCDA prosecutor, Lance Ogiste, described Ms.

   Smith to the jury as “spunky” for agreeing to “cooperate” with the prosecution — even

   though he knew Ms. Smith had been coerced to testify against her will.

                  5.     Mr. Williams is innocent.       Since his arrest in 1993 he has

   consistently offered the truth: that he was in Reading, Pennsylvania at the time of Mr.

   Mason’s murder. Indeed, documentary evidence places Mr. Williams in Reading both a

   few days before and a few days after Mr. Mason was killed. And no competent evidence,

   except for Ms. Smith’s false identification, ever inculpated Mr. Williams in Mr. Mason’s

   death. Ms. Smith has now recanted her false identification, leaving no trial evidence to

   inculpate Mr. Williams.

                  6.     The following factors, among others, caused Mr. Williams’s false

   conviction: the misconduct of NYPD Detectives Scarcella, Chmil, and Bond, and KCDA

   Assistant District Attorney Ogiste; the unlawful failure by the NYPD and KCDA to

   supervise these individuals or intervene to prevent their unlawful conduct; and the




                                               3
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 4 of 67 PageID #: 4



   misconduct, policies, customs, and practices of the NYPD and KCDA that persistently led

   to violations of the constitutional rights of criminal suspects and defendants, including Mr.

   Williams. Mr. Williams seeks redress for the police and prosecutorial misconduct that

   caused him to spend almost 24 years in prison, and the mental and physical injuries he

   sustained in prison, as a result of his false and unlawfully procured conviction.

                                 NATURE OF THE ACTION

                  7.      This is an action to recover compensatory and punitive damages and

   an award of costs and attorneys’ fees for violations of Mr. Williams’s rights secured by 42

   U.S.C. §§ 1983 and 1988 and by the United States Constitution, including its Fourth, Fifth,

   and Fourteenth Amendments, because of Defendants’ manufacturing evidence to arrest and

   prosecute Mr. Williams for a crime he did not commit. Specifically, the Detectives coerced

   Ms. Smith into giving a false statement and identification of Mr. Williams. That coerced

   and false identification served as the sole ground for Mr. Williams’s arrest, indictment,

   prosecution, conviction, and almost 24 years of wrongful incarceration.

                  8.      The lawsuit also seeks to hold defendant City of New York liable

   for the police and prosecutors’ misconduct under Monell v. Dept. of Social Services, 436

   U.S. 658 (1978). The NYPD and KCDA maintained unlawful policies, practices, and

   customs during Mr. William’s investigation, arrest, and trial. In executing these unlawful

   policies, practices, and customs, police and prosecutors violated the constitutional rights of

   criminal suspects and defendants, including Mr. Williams. In Mr. Williams’s case, the

   unlawful policies, practices, and customs enabled defendants Scarcella, Chmil, and Bond,

   as well as other members, servants, employees, and agents of the NYPD and KCDA, to

   violate Mr. Williams’s constitutional rights. The policy-making officials acting on behalf




                                                 4
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 5 of 67 PageID #: 5



   of the City of New York were deliberately indifferent to these unlawful policies, practices,

   and customs. As a result, the City of New York is liable for Mr. William’s injury.

                                JURISDICTION AND VENUE

                  9.      This action is brought under 42 U.S.C. §§ 1983 and 1988 in that Mr.

   Williams alleges that he was deprived under color of law of his rights under the Fourth,

   Fifth, and Fourteenth Amendments to the United States Constitution because of the

   coercion of a false identification against him; the fabrication of evidence, specifically, the

   false statements of Ms. Smith before the grand jury and at trial; Mr. Williams’s arrest and

   prosecution in the absence of probable cause; the suppression of Brady information, and

   related false and misleading statements made in summation.

                  10.     This Court has original subject matter jurisdiction over Mr.

   Williams’s federal law claims under 28 U.S.C. §§ 1331 and 1343, this being an action

   seeking redress for the violation of Mr. Williams’s constitutional and civil rights.

                  11.     Venue is proper in the United States District Court for the Eastern

   District of New York under 28 U.S.C. § 1391 because Mr. Williams’s claims arose in this

   District.

                                 CONDITIONS PRECEDENT

                  12.     Mr. Williams has complied with all conditions precedent to the

   commencement of this action, having timely served on October 5, 2018 a notice of claim

   upon the Comptroller of the City of New York, under Section 50-i of the New York General

   Municipal Law; having waited more than 30 days since said service, without these claims

   having been settled or otherwise resolved; having had a hearing under section 50-h of the

   New York General Municipal Law on December 14, 2018; and having brought this action

   in a timely manner.


                                                 5
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 6 of 67 PageID #: 6



                                            PARTIES

                  13.     Plaintiff Shawn Williams is a citizen of the United States and was,

   at all times relevant to this action, a resident of the County of Kings, in the City and State

   of New York. He was born and currently resides in Brooklyn, New York.

                  14.     Defendant City of New York is and was at all relevant times a

   municipal corporation existing under and by virtue of the laws of the City and the State of

   New York, and having the powers and duties imposed by law thereon.

                  15.     The NYPD and the KCDA are and were at all relevant times

   agencies of Defendant City of New York. At all times relevant to this action, Defendant

   City of New York, by its agents, servants, and employees was responsible for the operation,

   maintenance, and control of the NYPD and the KCDA, and the selection, training,

   supervision, and disciplining of police officers and prosecutors.

                  16.     At all relevant times, the Kings County District Attorney (the

   “District Attorney”), including Charles Hynes, was and is an elected officer of Kings

   County responsible for the KCDA, an agency funded by Defendant City of New York.

                  17.     The KCDA and its authorized delegates at all relevant times had

   final authority, and constituted policymakers for the City of New York and for whom the

   City of New York is liable, with respect to the hiring, management, training, supervision,

   and discipline of personnel employed by or assigned to the KCDA.

                  18.     The District Attorney was and is designated a “local officer,” rather

   than a “state officer,” under New York Public Officers Law § 2.

                  19.     The State of New York has provided by statute that Defendant City

   of New York’s constituent counties—including Kings County—and hence Defendant City

   of New York itself, is liable for torts committed by County officers and employees, such


                                                 6
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 7 of 67 PageID #: 7



   as the District Attorney and Kings County Assistant District Attorneys (“ADAs”), and

   other employees of the KCDA. See N.Y. County Law §§ 53, 941.

                  20.     Defendant City of New York was at all times relevant the public

   employer of Defendants Louis Scarcella, Steven Chmil, Lewis Bond, and Jane and John

   Does Nos. 1 through 10, and legally responsible for torts they committed within the scope

   of their employment or under color of law. Defendant City of New York is also obligated

   under law and by contract to indemnify and defend the individual defendants named herein.

                  21.     Defendant Louis Scarcella is a retired officer of the NYPD. At all

   relevant times, he was a duly appointed and acting officer of the NYPD employed by

   Defendant City of New York, holding the rank of Detective, Second-Grade from March

   25, 1988 until December 23, 1993, and the rank of Detective, First-Grade thereafter, until

   his retirement on March 25, 1999. At all relevant times, Defendant Scarcella acted toward

   Mr. Williams under color of law, and in his individual capacity within the scope of his

   employment under the statutes, ordinances, regulations, policies, customs, and usages of

   the State of New York and City of New York. This lawsuit seeks to hold Defendant Louis

   Scarcella liable in his individual capacity.

                  22.     In light of Defendant Scarcella’s well-documented abuses, in or

   around 2013, the KCDA ordered the review of more than 50 cases where Scarcella played an

   important role. By 2016, that number had grown to 72. To date, at least 14 homicide

   convictions have been vacated in those cases, including Mr. Williams’s. Moreover, in

   addition to Mr. Williams’s conviction, at least eight convictions—those of John Bunn,

   Rosean Hargrove, David Ranta, Derrick Hamilton, Roger Logan, Robert Hill, Alvenna

   Jennette, Darryl Austin—have been vacated because Defendant Scarcella tainted line-up




                                                  7
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 8 of 67 PageID #: 8



   identifications or coerced individuals to testify as eyewitnesses to events that they had not,

   in fact, witnessed.

                  23.     Defendant Steven Chmil is a retired officer of the NYPD who served

   as Defendant Scarcella’s longtime partner, including during the investigation and

   prosecution of Mr. Williams. At all relevant times, he was an officer of the NYPD,

   employed by Defendant City of New York, with the rank of Detective. At all relevant

   times, Defendant Chmil acted toward Mr. Williams under color of law, and in his

   individual capacity within the scope of his employment under the statutes, ordinances,

   regulations, policies, customs, and usages of the State of New York and City of New York.

   This lawsuit seeks to hold Defendant Steven Chmil liable in his individual capacity.

                  24.     Defendant Lewis Bond is a retired officer of the NYPD. At all

   relevant times, he was an officer of the NYPD, employed by Defendant City of New York,

   with the rank of Detective. At all relevant times herein, Defendant Bond acted toward Mr.

   Williams under color of law, and in his individual capacity within the scope of his

   employment under the statutes, ordinances, regulations, policies, customs, and usages of

   the State of New York and City of New York. This lawsuit seeks to hold Defendant Lewis

   Bond liable in his individual capacity.

                  25.     Defendants Jane and John Does 1 through 10 are supervisors in the

   NYPD acting toward Mr. Williams under color of law and in their individual capacities

   within the scope of their employment under the statutes, ordinances, regulations, policies,

   customs, and usages of the State of New York and City of New York, who participated in

   the misconduct alleged herein but whose actual names Mr. Williams has been unable to




                                                 8
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 9 of 67 PageID #: 9



   ascertain notwithstanding reasonable efforts to do so.        This lawsuit seeks to hold

   Defendants Jane and John Does 1 through 10 liable in their individual capacities

                                       JURY DEMAND

                  26.     Mr. Williams hereby demands trial by jury of all issues raised in this

   complaint.

                                             FACTS

          A.      The False Facts As Presented by the Prosecution

                  27.     Just after midnight on July 9, 1993, Police Officers John Salerno and

   Brady O’Neil responded to shots fired at 1245 Eastern Parkway in Brooklyn. Trial Tr.

   218:20-25. They found a man lying face-down in front of the elevator in the building

   lobby, his knapsack open and his wallet on the floor. Id. at 219:14-15, 220:3-8. The

   deceased was later identified as Marvin Mason. Id. at 210:17-18. The Crime Scene Unit

   responded to the scene as police questioned witnesses.         Id. at 221:10-19.     Several

   eyewitnesses reported seeing two men flee the building.             None could make an

   identification. Id. at 275:13-15, 255:12, 273:21-25.

                  28.     Detectives Scarcella and Chmil arrived at 9:00 a.m. to investigate.

   Id. at 339:9. The victim’s brother, Christopher Mason, informed them that he had “made

   inquiries” in the neighborhood about the potential identity of the person responsible for the

   shooting and provided Chmil with the name “Murdock” (Mr. Williams’s then-nickname).

   Pre-Trial Hr’g Tr. 30:8-24, 43:7-11. While speaking to the Masons in their apartment,

   Chmil saw Margaret Smith, one of the Masons’ neighbors. Trial Tr. 413:13-21. She was

   in the apartment only briefly and she did not indicate that she had any information

   regarding Marvin Mason’s death. Id. at 413:22-25, 399:7-9.




                                                9
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 10 of 67 PageID #: 10



                   29.    Based on the information provided by Christopher Mason, the

    detectives obtained a photograph of Mr. Williams and placed it in a photo array. Trial Tr.

    400:15-24. Later that evening, they visited Ms. Smith, who told them that she had seen

    two black men running from 1245 Eastern Parkway around the time of Marvin Mason’s

    death. Trial Tr. 415:17-24. She could not identify the two individuals and did not mention

    the name “Murdock.” Id. at 414:4-9. When shown the photo array, Ms. Smith stated that

    she could not identify the two individuals but that she knew Mr. Williams from the

    neighborhood. Id. at 418:7-14.

                   30.    Scarcella, Chmil, and Bond returned to re-interview Ms. Smith on

    July 27—over two weeks later. Trial Tr. 432:13-18. Chmil testified that during this second

    interview, Ms. Smith independently changed her earlier statement and claimed that she had

    seen Mr. Williams “running out of the building after the shot with a gun.” Id. at 433-4-7.

                   31.    In addition to showing Ms. Smith the photo array with Mr.

    Williams’s picture, Trial Tr. 358:24-359:6, on October 1, 1993, Scarcella, Chmil, and Bond

    took Ms. Smith to a lineup that included Mr. Williams. Trial Tr. 295:3-296-6. At trial, she

    was shown a photograph of the lineup and affirmed that it was the one she saw with the

    detectives. Id. at 297:7-298:8.

                   32.    As a result of Ms. Smith’s statements to the police, Mr. Williams

    was arrested on October 1, 1993. Trial Tr. at 403:4-8.

                   33.    At the grand jury hearing, Ms. Smith identified Mr. Williams and

    testified that she saw Mr. Williams fleeing the murder scene with a gun. See Smith Grand

    Jury Hr’g Tr. 5:20-6:3.




                                                10
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 11 of 67 PageID #: 11



                   34.    At the trial, Ms. Smith testified that on the night of the murder, she

    was “sitting on [her] windowsill in [her] bedroom” talking on the phone. Id. at 282:17-18;

    283:8-13. After hearing a gunshot, she looked out the window of her sixth-story apartment,

    and saw two men running out of the building, one of whom was “sticking the gun in his

    waist.” Id. at 285:5-11. Ms. Smith testified that she was able to identify Mr. Williams as

    he fled from 1245 Eastern Parkway. Trial Tr. 286:2-4. When he crossed the street and

    looked back “under the lamppost,” Ms. Smith testified, she “was quite sure who it was.”

    Id. at 288:23-289:4, 289:16-17.

                   35.    Notably, Ms. Smith’s trial testimony contradicted Chmil’s in several

    ways. For example, Ms. Smith testified that she made this identification to the detectives

    upon their first visit. Id. at 346:8-14. She even testified that she was the person who had

    informed the detectives of “Murdock’s” involvement in the murder. Id. at 340:5. Indeed,

    in contrast to Chmil’s testimony, Ms. Smith testified that she, not Christopher Mason, told

    the police to “look for Murdock because that’s who I saw running out the building.” Trial

    Tr. 341:6-7. Ms. Smith testified she had “no doubt” she gave this information to Scarcella

    and Chmil at their first meeting. Id. at 359:17. These contradictions, which pertain to

    fundamental aspects of Ms. Smith’s and Detective Chmil’s testimony, evidenced at the

    time of trial that Ms. Smith’s testimony was fabricated.

                   36.    The only other “eyewitness” to testify at trial was Vanessa Wagner.

    Ms. Wagner testified that she was sitting on a bench across the street from 1245 Eastern

    Parkway with her boyfriend at the time of the shooting and that she heard a loud noise and

    saw two black male teenagers running out of the building. Id. at 249:21-250:7, 252:22,

    256:10-257:3. She did not make an identification. Id. at 275:13-15, 255:12, 273:21-25.




                                                11
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 12 of 67 PageID #: 12



                   37.      No DNA or forensic evidence was ever presented to connect Mr.

    Williams to Mr. Mason’s murder.           No murder weapon was ever recovered.          No

    circumstantial evidence was ever presented. No motive was ever advanced.

                   38.      As a result of Ms. Smith’s testimony, on August 16, 1994, the jury

    returned a guilty verdict for murder in the second degree. Trial Tr. 580:23-581:2.

                   39.      On September 8, 1994, Mr. Williams was sentenced to 25 years to

    life. Sentencing Tr. 13:4-9. His only statement to the sentencing court was that he was

    innocent. Id. at 11:22-23.

                   40.      On direct appeal, the Appellate Division affirmed the judgment,

    People v. Williams, 227 A.D.2d (2d Dep’t 1996), and a judge of the Court of Appeals

    denied leave to appeal.

           B.      The Truth of Mr. Williams’s Conviction

                   41.      The following evidence—much recently discovered and presented

    in Mr. Williams’s § 440 motion—demonstrates the unlawful police work and prosecutorial

    misconduct that caused Mr. Williams’s wrongful conviction.

                         1. Ms. Smith’s Sworn Recantation of Her Identification and Trial
                         Testimony

                   42.      Ms. Smith, the sole witness to identify Mr. Williams at trial, has

    issued a sworn affidavit, recanting her trial testimony in full.

                   43.      Ms. Smith stated that “[a]t no time did [she] see the[] individuals’

    faces” leaving 1245 Eastern Parkway. Exhibit 1, Smith Affidavit, ¶ 5. Nor did she “see

    any of these individuals’ physical characteristics.” Id.

                   44.      When the detectives came to Ms. Smith’s home to show her the

    photo array, they “moved very quickly through the book of photographs until . . . [they]



                                                  12
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 13 of 67 PageID #: 13



    stopped on a page, pointed to a particular photograph and asked [Ms. Smith] if [she]

    recognized [that] individual,” whom they identified as “Murdock.” Id. ¶ 9.

                    45.      Notably, “[t]he detectives did not stop on any other photograph or

    ask [her] about any of the other photographs.” Id.

                    46.      Ms. Smith did not recognize Mr. Williams from the photo array, did

    not see him the night of the murder, and did not even know his name or any nickname he

    may have had. Id. Rather, it was “[t]he detectives [who] stated that [Mr. Williams] was

    the killer.” Id. ¶ 10.

                    47.      Ms. Smith made the false identification of Mr. Williams because she

    “still felt pressured to do what [she] believed the detectives wanted [her] to do, not because

    [she] recognized Mr. Williams.” Id. ¶ 13. Among other things, the detectives told Ms.

    Smith that they might turn to her son as a suspect if she did not provide them with one.

                    48.      Ms. Smith’s identification of Mr. Williams from a lineup at the

    police precinct was also illegitimate. She chose Mr. Williams “because [she] recognized

    him as the same person [she] had chosen from the book of photographs,” and she “made

    this identification because [she] felt pressured to do what [she] believed the detectives

    wanted [her] to do, not because [she] recognized Mr. Williams as one of the individuals”

    she saw the night of the murder. Id. ¶ 14. Thus, Ms. Smith recants both her false

    identification of Mr. Williams from the October 1, 1993 lineup, and the trial testimony

    describing that identification.

                          2. The Concealed Circumstances Under Which Ms. Smith Was
                             Forced to Testify

                    49.      On November 5, 1993, Ms. Smith moved to Georgia. She moved in

    part to “avoid further involvement in this stressful situation and avoid future interactions



                                                  13
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 14 of 67 PageID #: 14



    with the detectives in this case, who I believed were pressuring me to identify an individual

    whom I did not see as the person who shot Marvin Mason.” Ex. 1 ¶ 15.

                   50.     At the time of trial, Ms. Smith was unwilling to testify. KCDA

    prosecutors therefore obtained a material witness order, under which police came to Ms.

    Smith’s home in Georgia and took her to a Georgia court, where she was “arrested . . . and

    put . . . in a jail.” Id. ¶ 16; see also Exhibit 2, Smith Material Witness Order. Ms. Smith

    was temporarily released, but then “officers came to [her] house and escorted [her], against

    [her] will, to New York by plane.” Ex. 1 ¶ 16.

                   51.     This process “confused, upset and frightened” Ms. Smith, who

    believed “that [she] had to falsely testify” against Mr. Williams “in order for the detectives

    and the Assistant District Attorney to leave [her] alone.” Id. ¶ 17.

                   52.     On July 27, 1993, the detectives took Ms. Smith to an interview with

    an ADA, where she “falsely told the [ADA] that [she] recognized . . . ‘Murdock’” at the

    crime scene. Id. ¶ 13. Ms. Smith made this statement because she felt pressured to do

    what the detectives wanted, not because she recognized Mr. Williams. Id.

                   53.     Neither the material witness order nor the fact that Ms. Smith was

    being held involuntarily in police custody at the time she testified was disclosed to the

    defense at trial. The material witness order was also absent from the files the KCDA

    provided to Mr. Williams’s post-conviction counsel during the Conviction Review Unit’s

    re-investigation of Mr. Williams’s conviction. Indeed, only after counsel learned of the

    order from Ms. Smith and specifically requested it from the KCDA was the order provided.

    The KCDA has never explained this omission.




                                                 14
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 15 of 67 PageID #: 15



                     54.       Moreover, ADA Ogiste’s summation at Mr. Williams’s trial created

    the distinct—and false—impression that Ms. Smith testified of her own volition:

            To get up on the witness stand in front of everyone, a jury, in open Court so
            everyone can see your face, so he can see your face . . . . That’s right. She’s
            a spunky woman. Yes, she is going to do the honorable thing by getting
            up in front of you and testifying . . . . It’s one thing, as I said, to get
            involved to a certain extent, and it’s another thing to come here in open
            Court and point someone out. A whole other matter. And what helped
            her to do that? Again, a few good things that were done by Marvin
            Mason. A few acts of kindness, as she said. He watched her kids coming
            in the door. She knew him, so she was fond of him. That, plus the fact that
            she was moving. She said, I was getting out of this state. I was getting out.
            You add these things together. Her being able to move out adds to her
            feeling of safety, her feeling that it’s okay, I can cooperate.

    Trial Tr. 524:19 – 526:6 (emphasis added).

                     55.       Ogiste’s statements—that Ms. Smith was “spunky” enough to “do

    the honorable thing by getting up in front of you and testifying”; that “what helped her to”

    decide to testify were her kind feelings toward Marvin Mason; and, most egregious, that

    she had decided “it’s okay, I can cooperate”—are all materially false and misleading.

    These statements purposefully and deceptively hid the truth: that Ms. Smith was testifying

    while involuntarily in police custody under a material witness order, and she testified only

    under duress.

                           3. Crime Scene Reconstruction and Expert Report Show the
                              Impossibility of Smith’s Trial Identification

                     56.       An expert evaluation of the scene of Ms. Smith’s identification

    proves what Ms. Smith now admits—that her testimony was false.

                     57.       During post-conviction proceedings, Mr. Williams’s counsel

    retained Dr. Geoffrey Loftus, a preeminent scholar in perception and memory,1 to prepare


    1        See, e.g., Reinitz, M.T., Séguin, J.A., Peria, W. & Loftus, G.R., Confidence-accuracy relations for
    faces and scenes: Roles of features and familiarity, Psychonomic Bulletin & Review, 19, 1085-1096 (2012);


                                                        15
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 16 of 67 PageID #: 16



    an expert report on the reliability of Ms. Smith’s purported identification. Dr. Loftus

    evaluated, among other things, the lighting conditions under which Ms. Smith purportedly

    saw the subjects, the distance that separated Ms. Smith from the subjects and the angle at

    which Ms. Smith viewed the subjects. Dr. Loftus concluded that Ms. Smith’s testimony

    was implausible, fundamentally flawed, and scientifically unreliable. See Exhibit 3, Loftus

    Report.

                           4. Mr. Williams’s Consistent, Corroborated Alibi

                     58.      Mr. Williams has consistently maintained his innocence since his

    arrest—a claim that is supported by a consistent alibi, corroborated by documentary

    evidence.

                     59.      On October 1, 1993, after his arrest, Mr. Williams told Scarcella that

    he was in Reading, Pennsylvania during Mr. Mason’s murder. Pretrial Hr’g Tr. 112:7-10,

    132:24-25. Mr. Williams stated “that he had gotten a summons from a cop up there for

    drinking beer in the street” on July 2. Id. at 149:7-10, 186:24-25. Mr. Williams told

    Scarcella that he had used a fake name when he received this summons.

                     60.      A police report from Reading, Pennsylvania states that a “Tony

    Williams” received a citation for drinking beer at the corner of Franklin St. and 7th St. on

    July 2, 1993—days before Mr. Mason’s murder. See Exhibit 4, Reading Citation. Mr.

    Williams remembers this incident and admits to using the false name “Tony Williams.”

    Indeed, this summons was for the exact same day, at the exact street corner, and for the

    exact offense that Mr. Williams had described.


    Loftus, G.R., What can a perception-memory expert tell a jury?, Psychonomic Bulletin & Review, 17, 143-
    148 (2010); Loftus, G.R. & Harley, E.M., Why is it easier to recognize someone close than far away?,
    Psychonomic Bulletin & Review, 12, 43-65 (2005).                  For a full curriculum vitae, see
    http://faculty.washington.edu/gloftus/CV/CV.html.



                                                      16
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 17 of 67 PageID #: 17



                     61.      In fact, the Kings County District Attorney wrote to the Reading

    Police Department to verify Mr. Williams’s alibi. In August 1994, the Reading Police

    Department confirmed, by letter, that “Tony Williams” had been given a ticket on July 2,

    1993. See Exhibit 5, Reading Police Letter.

                     62.      Moreover, records from Reading’s Community General Hospital

    confirm that Mr. Williams received medical treatment there on July 11, 1993—two days

    after Mr. Mason’s murder. See Exhibit 6, Reading Hospital Record.2 Thus, documentary

    evidence supports the truthfulness of Mr. Williams’s statements to Detective Scarcella, and

    places Mr. Williams in Reading just before and just after the murder.

                           5. Additional Evidence of Misconduct by Scarcella, Chmil, and Bond
                              Leading to Mr. Williams’s False Conviction

                     63.      In addition to coercing false testimony from Ms. Smith, Detectives

    Scarcella, Chmil, and Bond disregarded information that tended to exculpate Mr. Williams.

    For example, two of the witnesses who actually saw the perpetrators flee the scene said

    they did not recognize Mr. Williams, and their physical descriptions of the perpetrators

    were inconsistent with Mr. Williams’s appearance.                 See Exhibit 7, Edmond Adams

    Interview; Exhibit 8, Vanessa Wagner Interview; Exhibit 9, Detective Chmil Notes.

                     64.      On July 9, 1993, officers interviewed Edmond Adams, who stated

    that a few minutes after midnight, he was sitting on a bench with his girlfriend, Vanessa

    Wagner, when he heard one gunshot and saw two black males exit 1245 Eastern Parkway.

    One of the individuals was 5’2 to 5’4, of medium build; the other was 5’4 to 5’6 and thin.




    2        The July 2nd citation was in the possession of the defense at the time of trial, but because Mr.
    Williams exercised his constitutional right not to testify, it was not offered into evidence. The hospital
    records were located by The Legal Aid Society during Mr. Williams’s appeal.



                                                       17
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 18 of 67 PageID #: 18



    He stated that the shorter individual appeared to be holding his hand on his waistband. See

    Ex. 7.

                     65.      Also on July 9, 1993, investigators interviewed Ms. Wagner, who

    stated that, like Mr. Adams, she saw two black males run out of the building. Ms. Wagner

    described one individual as slim and tall, and the other individual as slim and very short

    with short hair. She recalled that the “shorter of the two” was “holding his shirt as if he

    had a gun under” it. See Ex. 8.

                     66.      As Scarcella’s notes reflect, Mr. Williams is six feet tall—a height

    that is substantially inconsistent with the descriptions of the perpetrators given by Adams

    and Wagner. See Exs. 7 and 8.

                     67.      The evening of July 9, 1993, Scarcella and Chmil showed Mr.

    Adams and Ms. Wagner the photo array containing Mr. Williams’s picture. Despite seeing

    the perpetrators from a bench at ground level—i.e., from a much closer and more reliable

    vantage point than Ms. Smith’s—neither identified Mr. Williams as one of the individuals

    they had seen. See Ex. 9 at 7.

        C. Mr. Williams’s Attempt to Seek Help from the District Attorney’s
           Conviction Review Unit, Subsequent Motion Under NY CPL § 440.10, and
           Ultimate Release

                     68.      In 2013, the conviction of David Ranta, a high-profile victim of

    Detective Scarcella, was overturned.3 In that case, Scarcella pressured a witness to make

    a false identification that the witness later recanted.4 After the New York Times ran a series

    of stories raising doubts about Scarcella’s work in other cases, the KCDA announced that




    3        See Associated Press, Retired Detective Defends Record in NYC Case, Wall St. J., Mar. 30, 2013.
    4        See Sean Flynn, Brooklyn’s Baddest, GQ Magazine, Aug. 4, 2014.



                                                       18
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 19 of 67 PageID #: 19



    it would review at least 50 cases where Scarcella played an important role and where

    limited evidence was used to convict the defendant, paying particular attention to cases,

    like Mr. Williams’s, where convictions were based on the testimony of a sole purported

    eyewitness.5

                     69.      Mr. Williams’s then-pro bono counsel performed a review of the

    trial record and files received from the KCDA, and conducted an investigation. Based on

    this review and investigation, counsel uncovered critical new evidence that was not

    available at trial and that undermined Mr. Williams’s conviction. The new evidence

    included, among other things, a sworn affidavit from Ms. Smith, the sole purported

    eyewitness, stating that she did not, in fact, see Mr. Williams fleeing the crime scene, and

    that she was pressured to falsely identify Mr. Williams by Detectives Scarcella, Chmil, and

    Bond. In July 2014, counsel provided all of this new evidence to the KCDA and its

    Conviction Review Unit.

                     70.      Following years of inaction by the Conviction Review Unit, on

    January 4, 2017, Mr. Williams’s counsel filed a motion to vacate Mr. Williams’s conviction

    under C.P.L. § 440.10, including Subsection (1)(g) thereof, based on actual innocence,

    newly discovered evidence, violations of Mr. Williams’s Fifth Amendment rights, and

    Brady violations.

                     71.      On May 15, 2017, the KCDA filed an opposition to Mr. Williams’s

    § 440 motion.




    5        See Frances Robles, Panel to Review Up to 50 Trial Convictions Involving a Discredited Detective,
    N.Y. Times, July 1, 2013; Frances Robles, Several Murder Confessions Taken by Brooklyn Detective Have
    Similar Language, N.Y. Times, June 12, 2013.



                                                       19
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 20 of 67 PageID #: 20



                   72.      Finally, in July 2018, the KCDA relented, reversed its position, and

    consented to the relief requested in Mr. Williams’s motion.

                   73.      In a decision dated July 13, 2018, Justice Sharen D. Hudson granted

    Mr. Williams’s motion to vacate his conviction under CPL § 440.10(1)(g). As a result, the

    Court vacated Mr. Williams’s conviction, dismissed his indictment, and ordered his

    immediate release. Mr. Williams was released from Clinton Correctional Facility on the

    same day.

                D. The City of New York’s Deliberate Indifference to Improper and
                   Dishonest Police Conduct; Brady Violations; Prosecutorial
                   Misconduct; and the Failure to Train, Supervise, and Discipline its
                   Employees

                   74.      Defendant City of New York acts through policymaking officials

    for both the NYPD and the KCDA. At the time of Mr. Williams’s arrest, policymaking

    officials for both the NYPD and KCDA engaged in the following misconduct, which was

    reflected, and led to the false conviction, in Mr. Williams’s case: acted with deliberate

    indifference to the constitutional rights of individuals suspected of or charged with criminal

    activity; implemented or tolerated plainly inadequate policies, procedures, regulations,

    practices, customs, training, supervision, and discipline concerning the constitutional

    duties of officers not to fabricate evidence and to accurately report the nature of their

    investigations to prosecutors, for police and prosecutors to properly document and disclose

    Brady information, and for prosecutors not to commit misconduct such as by giving false

    and misleading summations.

                         1. Investigative Reports

                   75.      Mr. Williams’s case was not a random miscarriage of justice in an

    otherwise functioning law enforcement regime. Reports from several independent bodies



                                                 20
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 21 of 67 PageID #: 21



    demonstrate that Defendant City of New York, during the relevant time period, was

    plagued by institutional deficiencies that allowed a wanton and reckless culture to develop

    within the NYPD and KCDA. This culture allowed employees of the NYPD and KCDA

    to violate constitutional rights of the citizens of the City of New York without disciplinary

    risk or repercussions.

                   76.       On July 7, 1994—about a month before Mr. Williams’s trial—the

    Commission to Investigate Allegations of Police Corruption and the Anti-Corruption

    Procedures of the Police Department issued a report (widely referred to as the “Mollen

    Report”) that addressed corruption in the NYPD. The Report investigated the 1980s and

    1990s through the date of the Report’s publishing, a time when Scarcella’s reputation for

    quickly cracking cases grew within the NYPD. Importantly, the Report described the state

    of corruption in the present tense and stated that the Commission’s “findings raise

    significant concerns about . . . the potential for these problems to grow without sustained

    vigilance and oversight.” Exhibit 10, Mollen Report, at 1.

                   77.       The lack of “sustained vigilance and oversight” noted in the Report

    spanned the time of Mr. Williams’s investigation, faulty lineup, and false identification.

                   78.       The Mollen Report further noted that “[p]olice perjury and

    falsification of official records is a serious problem facing the Department” that “taints

    arrests on the streets.” Id. at 36. The Mollen Report described police falsifications as

    “probably the most common form of police corruption facing the criminal justice system”

    and observed “a deep-rooted perception among many officers of all ranks within the

    Department that nothing is really wrong with compromising facts to fight crime in the real

    world. Simply put, despite the devastating consequences of police falsifications, there is a




                                                  21
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 22 of 67 PageID #: 22



    persistent belief among many officers that it is necessary and justified, even if unlawful.”

    Id. at 41.

                   79.     Importantly, this culture did not persist at the lower levels of law

    enforcement in spite of policymakers’ best efforts. Rather, the Commission noted that it

    was “not aware of a single instance in which a supervisor or commander has been

    sanctioned for permitting perjury or falsification on their watch,” id., and found that

    “[t]here is no evidence that anyone in the Department’s chain of command has focused on

    eliminating this practice, including past Police Commissioners and Internal Affairs Chiefs,

    who apparently turned a blind eye to unlawful practices that were purportedly committed

    to fight crime and increase arrest statistics.” Id. at 41-42. In light of this situation, the

    Mollen Report determined that “successful enforcement of command accountability

    requires a complete reinvention of the systems for enforcing it.” Id. at 79.

                   80.     The Mollen Report concluded that “[o]fficers and their immediate

    supervisors are not the only culprits in tolerating falsifications . . . . the Department’s top

    commanders must share the blame.” Id. at 41.

                   81.     This Court has already found that the Mollen Report “provides

    powerful evidence that there was a custom and practice within the police department of

    tolerating corruption to avoid bad publicity” and “characterizes this custom as persistent,

    widespread, and emanating ‘from top commanders, including the commissioner.’”

    Pipitone v. City of New York, 57 F. Supp. 3d 173, 191 (E.D.N.Y. 2014). Accordingly, this

    Court has found that “[t]he Mollen Report thus provides evidence that is sufficient to allow

    a jury to conclude that the supervisory and disciplinary failures described therein

    constituted a municipal policy for Monell purposes[.]” Pipitone, 57 F. Supp. 3d at 191.




                                                  22
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 23 of 67 PageID #: 23



                     82.      The lack of discipline documented in the Mollen Report continues

    to this day, as demonstrated by a report released by The Independent Panel on the

    Disciplinary System of the New York City Police Department, chaired by former United

    States Attorneys the Honorable Mary Jo White and the Honorable Robert L. Capers, and

    former United States District Court Judge for the Southern District of New York the

    Honorable Barbara S. Jones. The Panel’s report, released in January 2019, made specific

    note of the endemic culture of false testimony in the NYPD, which was repeatedly “brought

    to the Panel’s attention.”6

                     83.      The Panel noted that while “the Patrol Guide expressly forbids

    officers from lying in connection with their duties, numerous stakeholders have expressed

    concerns about lax enforcement and practices that enable bad actors to escape

    accountability and avoid the presumptive termination penalty.” The Panel “share[d] the

    concern that the Department does not do so and treats false statement cases too leniently,”

    particularly as several stakeholders “told the Panel that the Department does not charge

    officers with making false statements at all when the facts would support such a charge,”

    and another “stakeholder told the Panel that certain historic practices may contribute to a

    culture in which false statements are condoned.”

                     84.      Furthermore, in 2009, the New York State Bar Association’s Task

    Force on Wrongful Convictions released an investigative report covering 53 cases.7 It

    found that “government practices” contributed to more than 50% of New York wrongful



    6       The report is available at https://www.independentpanelreportnypd.net.
    7        The cases spanned from 1964 to 2004 and over 70% of the cases were from 1985 to 1996, an eleven-
    year period that includes Mr. Williams’s arrest in 1993 and conviction in 1994. Most of the cases were from
    New York City. Many were from Brooklyn. Final Report of the new York State Bar Assosciation’s Task
    Force on Wrongful Convictions, April 4, 2009, (“NYSBA Report”) Appendix B, at 186.



                                                        23
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 24 of 67 PageID #: 24



    convictions, including prosecutors’ violating Brady obligations and “the early

    prosecutorial focus, especially by the police, on a particular individual as the person who

    committed the crime coupled with a refusal to investigate to determine if there is a basis to

    believe, based on available information, that someone else may have committed the crime.”

    NYSBA Report at 19. Both of these practices contributed to Mr. Williams’s wrongful

    conviction, where i) a material witness order for the sole alleged eyewitness was withheld

    from the defense, and ii) defendants Scarcella and Chmil’s immediate identification of Mr.

    Williams as a suspect was the result of, as trial counsel observed, “a rumor gone amok.”

    Trial Tr. 214:4-7.

                   85.        The Task Force recommended “Train[ing] and Supervis[ing] in the

    Application of Brady and Truthful Evidence Rules” for police. Id. at 37. For prosecutors,

    the Task Force noted that “despite the clarity and longevity of the Brady rule, a sampling

    of recent published or otherwise available decisions show such conduct still occurs.” Id.

    at 26 (internal cites omitted). The Task Force therefore suggested that, to the extent not

    already in existence, prosecutor’s offices should create procedures to evaluate and impose

    sanctions for prosecutorial misconduct. Id. at 29. In the time leading up to Mr. Williams’s

    arrest, indictment, trial, and post-conviction litigation, the KCDA did not put such

    procedures into effect.

                   86.        The post-conviction litigation of the People v. Jabbar Collins and

    ensuing civil litigation in this Court revealed that no such procedure existed at the time of

    Mr. Williams’s arrest and conviction. It further revealed that the KCDA was deliberately

    indifferent to or endorsed Brady violations generally, and more specifically, the specific

    Brady violation that occurred during Mr. Williams trial. The Collins case concerned Brady




                                                  24
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 25 of 67 PageID #: 25



    violations in the KCDA in 1994 and 1995—the same time as Mr. Williams’s trial. The

    misconduct in that case involved withholding exculpatory material, including a witness

    recantation, and witness intimidation. Post-conviction discovery revealed that District

    Attorney Charles Hynes—the same District Attorney in charge of the office when Williams

    was prosecuted—protected instead of disciplined ADAs when their misconduct was

    discovered.

                   87.     Hynes first became District Attorney on January 1, 1990. In the

    Collins case, he and others admitted that the only disciplinary procedure in place for Brady

    violations—like the one here—was for Hynes to personally review the appellate decision

    to decide if discipline was warranted. Hynes and other KCDA executives could not

    identify a single instance of a prosecutor being disciplined during Hynes’s entire 24-year

    tenure.

                   88.     Hynes also admitted that the facts of the instant case constitute a

    Brady violation. He testified that although “[t]here wasn’t a policy necessary [to disclose

    material witness orders to the defense] because the prosecutor did it as his routine,” Brady

    nonetheless required the prosecutor to disclose a material witness order to the defense. The

    prosecution breached this Brady obligation at Mr. Williams’s trial.

                   89.     In numerous other cases, police and prosecutors failed to disclose to

    the defense that key prosecution witnesses had been arrested and were being held in police

    custody until they completed their testimony for the prosecution.

                   90.     At the time of Mr. Williams’s prosecution, former DA Hynes, as the

    manager, chief administrator and policymaker of the KCDA, a City agency, created and

    maintained policies, customs, and usages of deliberate indifference to violations by his




                                                25
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 26 of 67 PageID #: 26



    employees of the constitutional rights of individuals who were investigated and criminally

    prosecuted in Brooklyn, including through (i) manufacturing false and misleading

    evidence and testimony through improper coercion of witnesses; (ii) knowingly presenting

    false testimony and arguments at criminal proceedings; (iii) suppressing Brady

    information; (iv) unlawfully arresting, imprisoning, and coercing witnesses; (v) abusing

    material witness orders, subpoenas, “Damiani” orders, and other court process; and

    (vi) covering up these unlawful practices.

                   91.     These policies, customs, and usages have led the Second Circuit and

    numerous courts within this District to recognize analogous Section 1983 Monell claims

    brought by other wrongfully convicted persons. See, e.g., Walker v. City of New York, 974

    F.2d 293, 300-01 (2d Cir. 1992) (reversing district court’s dismissal of Monell claim based

    on deliberate indifference of KCDA, under former DA Hynes, to prosecutorial misconduct

    and violations of defendants’ constitutional rights); Bailey v. City of New York, 79 F. Supp.

    3d 424, 441-43 (E.D.N.Y 2015) (denying City’s summary judgment motion on Monell

    claim based on deliberate indifference of KCDA, under former DA Hynes, to prosecutorial

    misconduct and violations of defendants’ constitutional rights); Collins, 923 F. Supp. 2d at

    477 (denying City’s motion to dismiss Monell claim based on deliberate indifference of

    KCDA, under former DA Hynes, to prosecutorial misconduct and violations of defendants’

    constitutional rights, including failure to disclose information concerning a material

    witness order and other court processes).

                   92.     These policies, customs, and usages persisted from former DA

    Hynes’s induction as District Attorney in 1990 through (and, in certain respects, beyond)

    the end of his tenure as District Attorney in 2013.




                                                 26
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 27 of 67 PageID #: 27



                   93.     Former DA Hynes, as a matter of policy, custom, and practice,

    permitted, encouraged, and acquiesced in the commission of constitutional violations of

    the rights of suspects and defendants by prosecutors and investigators working with the

    KCDA, particularly in homicide cases, such as Mr. Williams’s, where arrest and conviction

    were most desired by the Office.

                   94.     These policies, customs, and usages proximately caused the

    violations of Mr. Williams’s constitutional rights described above and his wrongful

    conviction, imprisonment, and other damages.

                   95.     Former DA Hynes’s policy and practice was to tolerate, fail to

    discipline, and encourage violations of his Office’s constitutional obligations to make

    timely disclosure to the defense of Brady information. Former DA Hynes’s deliberate

    indifference to such violations created an “anything goes” atmosphere that caused such

    violations to continue, including in Mr. Williams’s case.

                   96.     Under Former DA Hynes’s office-wide policies, customs, and

    usages, prosecutors and investigators were permitted and encouraged to use illegal tactics

    to coerce witnesses to testify in the manner prosecutors desired, constituting Brady and

    other constitutional violations, including by:

                   (a) lying to courts about their need for and entitlement to material witness
                       arrest warrants, and thereby obtaining authorization to arrest witnesses
                       the KCDA viewed as uncooperative;

                   (b) abusing material witness orders by failing to bring witnesses directly
                       before the court for appointment of counsel and a judicial hearing (as
                       material witness orders require), and instead implementing the KCDA’s
                       “Hotel Custody” Program: kidnapping witnesses and holding them
                       either in the KCDA or in a hotel room, where they would threaten,
                       intimidate, or cajole them into becoming what prosecutors considered
                       cooperative, and keeping the witnesses in the custody of the KCDA until
                       they testified for the prosecution;



                                                 27
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 28 of 67 PageID #: 28



                   (c) issuing and executing improper “office” subpoenas to compel witnesses
                       to attend interviews at the KCDA, despite numerous judicial decisions
                       making clear that such process was unlawful;

                   (d) misleading courts to issue orders (including “Damiani” orders and
                       orders to produce) allowing them to take custody of incarcerated
                       witnesses, in many cases without their counsel or against their will, and
                       bringing them to the KCDA where ADAs would threaten, intimidate, or
                       cajole the witnesses into becoming what prosecutors considered
                       cooperative;

                   (e) causing the New York State Division of Parole and the State Department
                       of Corrections to illegally revoke the release of prisoners so that
                       prosecutors could gain custody of them and threaten them with
                       indefinite imprisonment unless they “cooperated” by testifying
                       favorably for the prosecution; and

                   (f) coercing witnesses who have been arrested on unrelated charges to
                       “cooperate” by exploiting their drug withdrawal and dependency,
                       holding them prisoner in remote locations while threatening to
                       interrogate them indefinitely, and threatening harsh prosecution and
                       imprisonment while simultaneously holding out the inducements of
                       leniency and monetary reward.

                   97.    Under former DA Hynes’s office-wide policies, customs, and

    usages, prosecutors and investigators were permitted and encouraged to refrain from

    making any record of Brady information concerning prospective prosecution witnesses to

    avoid disclosing information favorable to the defense, despite the fact that disclosure of

    such information was and is constitutionally required regardless of whether the information

    were recorded in written form.

                   98.    Former DA Hynes’s training and discipline policies and practices

    were likewise consciously designed to permit and encourage Brady violations.

                   99.    Prosecutors and investigators were trained on avoiding the creation

    of Brady and Rosario material, instructed not to disclose Brady information if they could

    rationalize non-disclosure by subjectively assessing the information as “unreliable” or




                                                28
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 29 of 67 PageID #: 29



    “incredible,” and encouraged to cover up Brady information kept hidden by other members

    of the KCDA.

                   100.   Prosecutors were permitted and encouraged not to comply with the

    KCDA ongoing Brady obligations after trial; to resist defendants’ efforts to obtain

    disclosure on appeal, during collateral attacks on convictions, and through FOIL requests;

    and even to lie or mislead courts in affidavits and testimony, all with the aim of covering

    up wrongdoing within the KCDA and defeating defendants’ efforts to expose misconduct

    and overturn wrongful convictions.

                   101.   Prosecutors, in violation of Brady, were permitted or encouraged to

    refrain from disclosing material witness applications, orders, and proceedings; arrest and

    incarceration of trial witnesses; relocation and other assistance promised or provided to

    witnesses; and other pressure tactics, promises, and rewards used to influence witnesses.

                   102.   Through a policy, custom, and practice of not disciplining

    prosecutors or investigators for Brady or other constitutional violations and taking no

    remedial action in cases where such wrongdoing was discovered (through court decisions,

    post-conviction proceedings, or otherwise), former DA Hynes encouraged such violations

    by demonstrating to his prosecutors and investigators that there would be no negative

    consequences for their failure to comply with Brady and other constitutional requirements.

    To the contrary, prosecutors who violated defendants’ due process rights were promoted,

    praised, given pay raises, and otherwise endorsed by former DA Hynes and his Office.

                   103.   Former DA Hynes had no employee handbook, manual, or other

    document setting forth any disciplinary process or potential penalties for Brady or other




                                                29
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 30 of 67 PageID #: 30



    constitutional violations by prosecutors or investigators. In fact, there was no such process

    or penalties.

                    104.   Despite dozens of court decisions finding that prosecutors had

    wrongfully withheld information, in violation of Brady, Rosario, or state discovery laws,

    or otherwise had engaged in conduct that misled courts, juries, defendants, and defense

    attorneys, none of the prosecutors involved was disciplined.

                    105.   Stunningly, not once during his 24 years in office did former DA

    Hynes terminate a KCDA prosecutor for prosecutorial misconduct.

                           A.      Former DA Hynes Had Ample Notice of the Prosecutorial
                                   and Investigative Misconduct Occurring in His Office

                    106.   Examples of the decisions that put former DA Hynes on notice of

    the unlawful conduct being committed by his prosecutors and investigators, before such

    unlawful conduct led to Mr. Williams’s false conviction, include:

       x   Walker, 974 F. 2d 293 - Second Circuit upheld Monell claim against City of New

           York for unlawful policies of Brooklyn KCDA that allegedly resulted in

           withholding of Brady material causing plaintiff’s wrongful conviction and 18-year

           imprisonment.

       x   People v. Vilardi, 542 N.Y.S.2d 238 (2d Dep’t 1989) - Vacating conviction based

           on prosecutor’s failure to turn over exculpatory police report.

       x   People v. Lugo, 544 N.Y.S.2d 985 (2d Dep’t 1989) - Granting motion to vacate

           conviction based on Brady and Rosario violations, holding that Rosario violation

           clearly undermined conviction, rendering further Brady analysis unnecessary.

       x   People v. Lyking, 537 N.Y.S.2d 314 (2d Dep’t 1989) - Prosecutor’s improper

           summation deprived defendant of a fair trial and required reversal of conviction.


                                                 30
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 31 of 67 PageID #: 31



       x   People v. Rayford, 158 A.D.2d 482 (2d Dep’t 1990) - Prosecutor suppressed

           exculpatory information concerning use of suggestive identification procedures.

       x   People v. Nedrick, 166 A.D.2d 725 (2d Dep’t 1990) - Prosecutor failed to disclose

           tape-recorded impeachment material.

       x   People v. Anderson, 160 A.D.2d 806 (2d Dep’t 1990) - Prosecutor failed to timely

           disclose impeachment material.

       x   People v. Brazzeal, 172 A.D.2d 757 (2d Dep’t 1991) - Prosecutor’s improper

           summation violated defendant’s due process rights.

       x   People v. Faison, 176 A.D.2d 752 (2d Dep’t 1991) - Prosecutor failed to timely

           disclose witness’s prior statement.

       x   People v. Crespo, 188 A.D.2d 483 (2d Dep’t 1992) - Mistrial granted due to

           prosecutor’s Brady violation.

       x   People v. Brown, 187 A.D.2d 437 (2d Dep’t 1992) - Trial court sanctioned

           prosecutor for Brady violation.

       x   People v. Cecora, 186 A.D.2d 215 (2d Dep’t 1992) - Prosecution and police failed

           to disclose interview notes containing potential impeachment information.

       x   People v. Hughes, 181 A.D.2d 132 (2d Dep’t 1992) - Hearing required regarding

           prosecution’s failure to disclose exculpatory police report.

       x   People v. Inswood, 180 A.D.2d 649 (2d Dep’t 1992) - Prosecution’s failure to turn

           over Brady material was error; assigned prosecutor is subsequently promoted, does

           not receive negative feedback or personnel action.




                                                 31
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 32 of 67 PageID #: 32



       x   People v. Lebron, 585 N.Y.S.2d 498 (2d Dep’t 1992) – Prosecution’s presentation

           of false testimony that was “completely unbelievable and untrustworthy” required

           reversal of conviction.

       x   People v. Jackson, 198 A.D.2d 301 (2d Dep’t 1993), affirming 154 Misc. 2d 718

           (Sup. Ct. Kings Cty. 1992) - Prosecutors failed to timely disclose exculpatory

           statements; conviction reversed.

       x   People v. Gurley, 602 N.Y.S.2d 184 (2d Dep’t 1993) - Affirming trial court’s grant

           of post-conviction motion arising from KCDA’s suppression of Brady information.

       x   People v. Stevens, 199 A.D.2d 441 (2d Dep’t 1993) - Brady and Rosario material

           improperly withheld; prejudice not sufficient to require reversal.

       x   People v. Cortez, 149 Misc. 2d 886 (Sup. Ct. Kings Cty. 1990) - Prosecutors and

           police violated Brady and court order by intentionally destroying tape containing

           impeachment material.

       x   People v. Young, 155 Misc. 2d 878 (Sup. Ct. Kings Cty. 1992), on remand from,

           79 N.Y. 2d 365 (1992) - Failure to disclose impeachment material required new

           trial; hearing court condemned prosecution for tailoring testimony.

       x   People v. Giddings, 2/21/92 NYLJ 25 (col. l) (Sup. Ct. Kings Cty. Feb. 21, 1992) -

           Prosecutor’s failure to disclose witness’s prior inconsistent statements required

           conviction to be vacated).

                      B. Examples of the KCDA’s Unlawful Policies, Practices, and
                         Customs

                  107.    Examples of former DA Hynes’s ongoing policies and practices, of

    encouraging, authorizing, and permitting misconduct by his prosecutors and investigators,

    include:


                                                32
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 33 of 67 PageID #: 33



       x   Leka v. Portuondo, 257 F.3d 89 (2d Cir. 2001) - Conviction overturned on habeas

           review due to prosecution’s suppression of Brady material; prosecutor also misled

           defense counsel regarding a crucial witness.

       x   Boyette v. LeFevre, 246 F.3d 78 (2d Cir. 2001) - Conviction vacated on habeas

           review because prosecutors suppressed Brady material.

       x   Waston v. Greene, 2009 WL 5172874 (E.D.N.Y. Dec. 30, 2009) - Prosecutors

           disclosed Brady material “too late” for the defense to make use of it even though

           they were aware of material “more than a year in advance of trial.”

       x   People v. Scott, 88 N.Y. 2d 888 (N.Y. 1996) - Prosecution failed to disclose

           statement regarding polygraph result.

       x   People v. Bond, 95 N.Y. 2d 840 (N.Y. 2000) - Myriad Brady violations established

           at Criminal Procedure Law Section 440.10 hearing, including failure to disclose

           material witness proceeding concerning principal witness; conviction reversed due

           to prosecution’s failure to disclose prior unrecorded statements to police by

           prosecution’s main witness that she did not see the shooting about which she

           testified as an “eyewitness.”

       x   People v. Calabria, 94 N.Y.2d 519 (N.Y. 2000) - Prosecutor repeatedly defied

           court’s ruling and made false or misleading argument to jury.

       x   People v. Jenkins, 98 N.Y. 2d 280, 287-88 (N.Y. 2002) (Kaye, C.J., dissenting) -

           Prosecutor’s late disclosure of ballistics report “blind sided” the defense and was

           inexcusable.




                                               33
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 34 of 67 PageID #: 34



       x   People v. Fuentes, 12 N.Y. 3d 259 (N.Y. 2009) - Prosecutor improperly withheld

           portion of medical records containing potentially favorable evidence for the

           defense; two judges find the suppression was “deliberate.”

       x   People v. Khadaidi, 201 A.D.2d 585 (2d Dep’t 1994) - Conviction reversed for

           prosecution’s failure to disclose interview notes with complainant containing prior

           inconsistent statement)

       x   People v. Alvarado, 201 A.D.2d 486 (2d Dep’t 1994) - Prosecution failed to

           disclose police reports containing impeachment material; conviction reversed.

       x   People v. Barnes, 200 A.D.2d 751 (2d Dep’t 1994) - Prosecutor did not record and

           did not disclose eyewitness’s recantation; conviction not reversed because

           eyewitness ultimately recanted on the witness stand and was adequately cross-

           examined.

       x   People v. Bramble, 207 A.D.2d 407 (2d Dep’t 1994) - Sanctions upheld for

           prosecution’s failure to preserve police audiotapes notwithstanding defense

           discovery request.

       x   People v. Roberts, 203 A.D.2d 600 (2d Dep’t 1994) - Prosecution delayed one year

           in disclosing exculpatory witness statement, by which time witness was

           unavailable; conviction reversed.

       x   People v. Neptune, 161 Misc. 2d 781 (Sup. Ct. Kings Cty. 1994) - Prosecution acted

           unethically by improperly using invalid subpoena to cause a witness to appear for

           an interview at the KCDA.

       x   People v. Scott, 216 A.D.2d 592 (2d Dep’t 1995) - Prosecutor suppressed reports,

           including polygraph results indicating key witness was withholding information.



                                               34
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 35 of 67 PageID #: 35



       x   People v. Rahman, 231 A.D.2d 745 (2d Dep’t 1996) - Matter remitted for hearing

           concerning prosecution’s apparent improper withholding of witness’s cooperation

           agreement.

       x   People v. Perkins, 227 A.D.2d 572 (2d Dep’t 1996) – Prosecutor failed to disclose

           cooperation agreement with witness.

       x   People v. Callendar, 227 A.D.2d 499 (2d Dep’t 1996) - Conviction reversed due to

           prosecutor’s failure to turn over notes of detective’s prior statement.

       x   People v. Bruce, 224 A.D.2d 438 (2d Dep’t 1996) - Conviction reversed for

           prosecutor’s failure to produce police reports containing impeachment material.

       x   People v. Dupont, Kings County Ind. No. 6287/97 - Prosecutor made

           misrepresentation by claiming KCDA did not possess physical evidence

           specifically requested by the defense.

       x   People v. LaSalle, 243 A.D.2d 490 (2d Dep’t 1997) - Conviction reversed due to

           prosecutor’s “blatant misrepresentation of the facts” during summation.

       x   People v. Gourgue, 239 A.D.2d 357 (2d Dep’t 1997) - Prosecutor put notes of

           complainant’s statements in the form of questions to “circumvent” disclosure

           obligation; conviction reversed.

       x   People v. Hill, 244 A.D.2d 572 (2d Dep’t 1997 - Prosecutor sanctioned for failing

           to disclose 911 tape.

       x   People v. Gramby, 251 A.D. 2d 346 (2d Dep’t 1998) - Prosecutor suppressed and

           failed to timely disclose 911 tape.




                                                 35
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 36 of 67 PageID #: 36



       x   People v. Campbell, 269 A.D.2d 460 (2d Dep’t 2000) - Prosecutor’s suppression

           of Rosario material, a tape-recorded statement by the complainant, required

           reversal of conviction.

       x   People v. Maddery, 282 A.D.2d 761 (2d Dep’t 2001) - Prosecutor’s failure to

           disclose 911 tape before trial as required by law required reversal of conviction.

       x   People v. King, 298 A.D.2d 530 (2d Dep’t 2002) - Prosecutor’s failure to disclose

           911 tape before trial as required by law required conviction to be reversed.

       x   People v. Vielman, 31 A.D. 3d 674 (2d Dep’t 2006) - Reversing conviction because

           prosecutor’s summation rested on a “false premise” and was a “blatant attempt to

           mislead the jury.”

       x   People v. Jones, 31 A.D. 3d 666 (2d Dep’t 2006) - Prosecution fails to correct the

           false testimony of a key witness.

       x   People v. Thompson, 54 A.D. 3d 975 (2d Dep’t 2008) - Prosecutor suppressed

           Brady material indicating someone other than the defendant committed the crime.

       x   People v. Ramos, 166 Misc. 2d 515 (Sup. Ct. Kings Cty. 1995) - Due to KCDA

           policy of not taking notes of witness interviews, trial prosecutor was not aware of

           information acquired by previously assigned prosecutors for which court had

           ordered disclosure; conviction vacated on due process grounds.

       x   People v. Green, 10/19/99 N.Y.L.J. p. 30, col. 1 (Sup. Ct. Kings Cty., Oct. 19, 1999)

           - Prosecution failed to disclose Brady material.

       x   People v. Davis, 709 N.Y.S. 2d 345 (Sup. Ct. Kings Cty. 2000) - Prosecution

           violated court’s order to disclose exculpatory evidence to defense before

           indictment; indictment dismissed.



                                                36
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 37 of 67 PageID #: 37



       x   People v. Cannon, 191 Misc. 2d 136 (Sup. Ct. Kings Cty. 2002) - Prosecution

           responsible for failure to preserve surveillance photographs.

       x   People v. Malik, 25 Misc. 3d 1214(A) (Sup. Ct. Kings County 2009) - Prosecution’s

           suppression of police report and other documents required vacatur of conviction).

                   108.     Under Former DA Hynes’s policies, customs, and usages, no

    prosecutor was fired, suspended, fined, or demoted for such misconduct.

                   109.     Even where misconduct was found to have occurred, no record of

    the misconduct was placed in the personnel file of any prosecutor or investigator

    responsible. No prosecutor was ever reported to outside disciplinary bodies for such

    misconduct, even when the misconduct violated applicable ethical rules.

                   110.     To the contrary, in opposing defendants’ efforts to overturn their

    convictions in such cases, Former DA Hynes stubbornly defended the propriety of his

    employees’ behavior, thereby ratifying and signaling his tolerance of it. Personnel found

    to be involved in such misconduct continued to receive raises, bonuses, and promotions—

    sometimes within weeks or even days of court decisions identifying the misconduct.

                   111.     High-level KCDA officials have acknowledged in deposition

    testimony that there was no formal disciplinary procedure or policy for prosecutorial or

    investigator misconduct committed by KCDA employees, and they were unaware of any

    prosecutor or investigator ever being disciplined during former DA Hynes’s tenure for

    unconstitutional conduct committed during a criminal investigation or prosecution. In fact,

    no discipline had been imposed on any of the prosecutors or investigators involved in cases

    of proven misconduct.




                                                37
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 38 of 67 PageID #: 38



                   112.    Former DA Hynes’s office likewise had no formal policy requiring

    disclosure of Brady information or any written policy on how to disclose it.

                   113.    Former DA Hynes’s office provided no training on how to question

    or evaluate informant or accomplice witnesses.

                   114.    One high-ranking official testified that, despite having virtually

    daily contact with former DA Hynes over many years, he never heard former DA Hynes

    discuss the training of prosecutors in such areas.

                   115.    Even after judgments and settlements were entered against KCDA-

    affiliated individual capacity defendants in various civil rights lawsuits alleging

    prosecutorial and investigative misconduct, former DA Hynes’s office conducted no

    investigation and imposed no discipline on any of the employees involved.

                   116.    A number of cases handled by former DA Hynes’s office evidence

    the above policies and practices of encouraging and tolerating misconduct by KCDA staff.

                                     The Rodney Russ Case

                   117.    Early in his tenure, former DA Hynes communicated to his

    employees his views about witness coercion and abusing court process by vigorously

    defending his Office’s murder conviction obtained in People v. Russ, 79 N.Y.2d 173 (N.Y.

    1992), a case where the KCDA secured a murder conviction by arresting and threatening a

    17 year-old witness with prosecution and imprisonment until she agreed to testify against

    the defendant. In reversing that conviction, the New York Court of Appeals condemned

    the “egregious” behavior of the KCDA in “‘legally’ coerc[ing] testimony.” Id. (citing

    Rochin v. California, 342 U.S. 165, 172 (1952) (conduct that “shocks the conscience”).

    The court wrote that such conduct prejudiced defendants, victimized witnesses, and

    undermined the integrity of the criminal justice process.


                                                 38
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 39 of 67 PageID #: 39



                   118.    No training or disciplinary action was taken to remedy the

    misconduct exposed in the Russ case.

                                    The Jabbar Collins Case

                   119.    Other examples of the KCDA’s practice of improperly coercing

    false testimony and former DA Hynes’s endorsement of that practice include the case of

    Jabbar Collins, where, as in Mr. Williams’s case, the prosecution’s key witnesses were

    secretly arrested and threatened with imprisonment if they did not testify for the

    prosecution.

                   120.    As in Mr. Williams’s case, the lead prosecutor in Mr. Collins’s

    criminal trial, Michael Vecchione, falsely represented to the jury that his key witness,

    Edwin Oliva, had no incentive to testify for the prosecution other than to tell the truth. In

    fact, Mr. Oliva had been pressured to testify by KCDA detective investigators (“DIs”) and

    Mr. Vecchione himself, and offered leniency in his ongoing criminal matters.

                   121.    Mr. Vecchione suppressed a variety of Brady information, including

    a pre-trial recantation by Mr. Oliva, and, as in Mr. Williams’s case, the abuse of material

    witness orders to coerce testimony from two additional witnesses, Angel Santos and Adrian

    Diaz.

                   122.    Former DA Hynes vigorously defended the Collins conviction,

    including after the revelation of both the suppression of Brady information and the

    improper coercion of witnesses through material witness orders. Former DA Hynes also

    approved of the conduct of his prosecutors and investigators in those cases.

                   123.    Even after two federal judges characterized the conduct of the

    KCDA in the Collins case as “shameful” and a “disgrace,” former DA Hynes defended Mr.

    Vecchione and took no action against him. In fact, despite consistently Vecchione being


                                                 39
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 40 of 67 PageID #: 40



    admonished by courts for improper tactics, on November 28, 2007, Hynes issued a press

    release announcing that he would be personally presenting Vecchione with the Thomas E.

    Dewey Medal Award on behalf of the New York City Bar Association, “recognizing [his]

    excellent work” as “an outstanding prosecutor” in Kings County. Hynes praised Vecchione

    as “an exceptional prosecutor” who was “truly deserving of this award,” and boasted that

    Vecchione “exemplifies the qualities that serve as an example to all of our prosecutors.”

    Vecchione was subsequently promoted to run the KCDA’s Sex Trafficking Unit.

                   124.    Discovery in Mr. Collins § 1983 lawsuit yielded a host of evidence

    of the KCDA’s unlawful policies, practices, and customs concerning the unlawful

    detention and coercion of prospective witnesses, including the testimony of former DA

    Hynes, Mr. Vecchione, former Chief Assistant DA Amy Feinstein, KCDA Homicide

    Bureau Chief Kenneth Taub, Homicide Bureau paralegal Liz Noonan, and former

    Supervising DI Stephen Bondor. Those witnesses confirmed that the KCDA’s Hotel

    Custody program was routine for homicide prosecutors in the 1990s.

                                    The Ruddy Quezada Case

                   125.    In the Ruddy Quezada case, the KCDA improperly coerced false

    testimony from Sixto Salcedo. Mr. Salcedo was pressured into naming Mr. Quezada as

    the perpetrator of the crime, but before trial recanted and refused to testify. Ephraim

    Shaban, the Assistant District Attorney on the case, submitted an ex parte application to

    the trial court for the issuance of a material witness order for Mr. Salcedo. The purpose of

    the material witness order, as in Mr. Williams’s case, was to coerce Mr. Salcedo to revoke

    his recantation and testify as a prosecution witness.

                   126.    Mr. Shaban told the trial court that Mr. Salcedo had refused to meet

    with him and said he would not appear voluntarily. Mr. Shaban then falsely swore that Mr.


                                                 40
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 41 of 67 PageID #: 41



    Salcedo had failed to comply with a subpoena seeking his attendance. In fact, Mr. Shaban

    never had a subpoena served on Mr. Salcedo or even issued a subpoena for him.

                   127.    Contrary to the trial court’s order, Mr. Salcedo was never brought

    before the court to be arraigned on the material witness warrant, appointed counsel, and

    provided the hearing required under CPL § 620.50. Instead, KCDA detective investigators

    held Mr. Salcedo extra-judicially. The purpose of the threats and unlawful detention were

    to extort Mr. Salcedo to change his testimony to support the prosecution’s case against Mr.

    Quezada.

                   128.    Despite the coercion, Mr. Salcedo told Mr. Shaban that he could not

    testify because he did not actually see who shot the victim. Mr. Shaban replied that Mr.

    Salcedo had already given a statement identifying Mr. Quezada as the shooter and testified

    in the grand jury. Mr. Shaban told Mr. Salcedo that if he went back on his prior statements,

    he would face prosecution for perjury or obstruction of justice. At the time, Mr. Salcedo

    was serving a term of supervised release for a federal drug conviction, had an open case

    being prosecuted by the KCDA (a fact that was never disclosed to the defense at trial), and

    was not a United States citizen.

                   129.    Mr. Shaban repeatedly read to Mr. Salcedo the latter’s prior

    recorded statement about the identification of Mr. Quezada. He told Mr. Salcedo that he

    would face dire consequences if he did not stick to that version. As a result of this pattern

    of coercion and threats, Mr. Salcedo agreed to repeat his previous accusation that he saw

    Mr. Quezada shoot the victim.

                   130.    Mr. Salcedo took the stand at Mr. Quezada’s criminal trial and

    testified as the detectives directed him to. After testifying, Mr. Salcedo was released from




                                                 41
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 42 of 67 PageID #: 42



    custody. In summation, both Mr. Shaban and defense counsel focused their arguments on

    the issue of witness credibility. Mr. Shaban emphasized to the jury that Salcedo “came

    forward” to testify. Mr. Shaban told the jury that Mr. Salcedo “was not hesitant,” and, at

    one point in his summation, contended that “[o]nly one person”—Salcedo—”came forward

    to testify in this case.” Mr. Shaban told the jury that once they decided that Mr. Salcedo

    was credible, they did not even need to consider the three alibi witnesses who testified for

    the defense.

                   131.    Mr. Shaban hid the existence of the material witness order through

    years of post-conviction litigation in Mr. Quezada’s case, which was only discovered

    through discovery ordered by the Eastern District of New York in a habeas proceeding.

                   132.    Mr. Shaban was never disciplined as a result of the Ruddy Quezada

    case and is currently (or was until recently) a supervisor within the KCDA.

                                   The Bensale Neptune Case

                   133.    In a July 7, 1994 decision, in another murder case being prosecuted

    by the Homicide Bureau under its then-Bureau Chief, former ADA Vecchione, Justice

    Gerges condemned a homicide ADA for serving a subpoena on a witness on a day there

    would be no testimony “in the hope that it would coerce the witness into consenting to be

    interviewed prior to testifying.” Justice Gerges denounced the “unprofessional conduct”

    under numerous prior court decisions outlawing the practice, and admonished the KCDA

    that the “practice should not be replicated.” People v. Neptune, 161 Misc. 2d 781, 785;

    615 N.Y.S.2d 265, 267 (Sup. Ct. Kings Cty. July 7, 1994) (citations and quotations

    omitted).




                                                42
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 43 of 67 PageID #: 43



                                      The Brian Bond Case

                     134.   Despite Justice Gerges’s admonishment, those abusive practices

    continued. In another murder case, People v. Brian Bond, Ind. No. 13991/91, the assigned

    ADA defied Justice Gerges and the decisions of the Court of Appeals and the Appellate

    Division upon which his decision had been based. Former ADA Stan Irvin and DIs

    working under his direction illegally subpoenaed all prospective witnesses to their office

    to coerce them to submit to office interviews before testifying at trial. Without disclosing

    to the court the impropriety of his subpoenas, Irvin then obtained material witness orders

    authorizing the arrest of any witness who failed to comply with the subpoenas.

                     135.   One witness, a crack addict named Carmen Green, had told police

    detectives and KCDA Dis that she had not seen the incident in question. When DIs found

    her, they noted that she was too “impaired” to comply with the subpoena. They knew as

    well that she was under investigation (and feared that she and her children would be

    arrested) for dealing drugs out of her apartment. Former ADA Irvin obtained a material

    witness warrant authorizing Ms. Green to be taken “forthwith” to court. Then, without

    waiting for an attorney to be appointed for Ms. Green, former ADA Irvin had her brought

    to his office, where he and the detectives threatened her with incarceration and interrogated

    her on and off for eight hours. Only after the witness submitted to their custody did the

    ADA and DIs finally bring her to court, after midnight, so that a judge could sign an order

    ratifying what was misrepresented as her “consent” to be detained until the conclusion of

    her testimony.

                     136.   After this litany of unlawful behavior, former ADA Irvin continued

    to violate Brady by not disclosing to the defense Ms. Green’s prior statements denying

    having seen the shooting, her eight-hour unlawful interrogation, her evident drug


                                                 43
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 44 of 67 PageID #: 44



    impairment, the threats made to arrest her and her family, and promises to relocate her at

    public expense. Nor did he disclose the statements of her other family members that she

    was not present during the shooting, or that they, too, had been promised, and did receive,

    relocation assistance. Based on Ms. Green’s testimony, Mr. Bond was convicted of

    murder.

                   137.    During an evidentiary hearing held in 1998 concerning Mr. Bond’s

    subsequent motion to vacate his conviction due to Brady and related constitutional

    violations, an unapologetic then-ADA Irvin testified that it was the Office’s regular

    practice to pick up witnesses on material witness warrants and, instead of bringing them

    directly to court “forthwith” as such warrants direct, to forcibly take them for interrogation

    to the KCDA.

                   138.    In 2000, the New York Court of Appeals vacated Mr. Bond’s

    conviction due to the Office’s failure to disclose Ms. Green’s statements denying having

    seen the homicide. The KCDA Appeals Bureau had argued, on behalf of then-DA Hynes,

    that it had no obligation to disclose statements that, in its view, were “untrue.”

                                     The Zaher Zahrey Case

                   139.    In August and September 1994, during the KCDA’s investigation of

    an NYPD detective, Zaher Zahrey, on corruption allegations, detectives working under the

    supervision of KCDA prosecutors obtained court orders to produce a prospective witness,

    Sidney Quick, who was a crack addict and a career criminal, for interviews on the condition

    that his attorney would be present, but then, with the prosecutor’s approval, interrogated

    him without notifying his attorney.

                   140.    In March, 1995, after Mr. Quick had been sent upstate to serve his

    sentence, detectives, with the prosecutor’s approval, again met with Mr. Quick without his


                                                 44
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 45 of 67 PageID #: 45



    attorney, and, through a combination of coercion and promises of expedited release, caused

    him to adopt a story they suggested to him, implicating the target of their investigation,

    which they knew from other evidence was false. They tape recorded this meeting and gave

    the tape to the prosecutor, who listened to it, heard the coercion and improper promises,

    and heard the encouragement of Mr. Quick to adopt a false story. Rather than condemn

    the detectives’ tactics, however, the prosecutor told them that Mr. Quick’s statements were

    “promising.”

                   141.    In or about January 1996, detectives working directly under KCDA

    prosecutors’ supervision arrested several other individuals in the hope of turning them into

    prosecution witnesses, took them to remote locations instead of to court, and illegally

    interrogated them in violation of their rights to counsel and prompt arraignment.

                   142.    Because none of Mr. Quick’s false story could be corroborated,

    which is a prerequisite for prosecution under New York law, KCDA prosecutors obtained

    former DA Hynes’s approval to recommend the case to federal authorities for prosecution.

    In doing so, however, former DA Hynes’s prosecutors did not disclose to the federal

    authorities the tape, the improper interrogation tactics used with Mr. Quick, or numerous

    of Mr. Quick’s prior inconsistent statements. When Mr. Quick inadvertently disclosed to

    the federal prosecutor that he had been taped, KCDA employees delayed disclosing the

    tape for several weeks to ensure that the federal authorities went ahead with the high-profile

    indictment and publicly committed themselves to the case. Mr. Zahrey ultimately was

    acquitted, but not until he had spent nearly nine months in pretrial confinement.

                                       The Sarni Leka Case

                   143.    Former DA Hynes likewise ratified his employees’ misconduct in

    the 1990 Sarni Leka prosecution. Shortly after his 1990 conviction, Mr. Leka moved to


                                                 45
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 46 of 67 PageID #: 46



    vacate his conviction because the prosecution intentionally suppressed a variety of Brady

    information. Not only did the KCDA vigorously oppose Mr. Leka’s motion and appeal,

    but former DA Hynes wrote that he had “personally reviewed the facts and circumstances”

    of the case and “Mr. Leka’s due process right as a defendant were amply and ably

    protected.” Years later, however, the U.S. Court of Appeals for the Second Circuit vacated

    Mr. Leka’s conviction, finding that the KCDA had actively “suppressed” exculpatory

    evidence, decrying one of its arguments as “ridiculous,” and concluding that the evidence

    the prosecution had suppressed would have had a “seismic impact” upon the results of the

    trial. Leka v. Portuondo, 257 F.3d 89 (2d Cir. 2001). With the only two identification

    witnesses having recanted their testimony, the KCDA was forced to dismiss the case and

    Leka, an apparently innocent man, was released after serving 12 years in prison.

                   144.   No training or disciplinary action was taken to remedy the

    misconduct exposed in the Leka case.

                              C. Scarcella: Case Studies in Improper Conduct

                   145.   The Mollen report and NYSBA Report revealed a laissez-faire

    NYPD regime and a stunning pattern of falsification. These findings are illustrated by the

    conduct of defendant Scarcella.

                   146.   In a 2007 episode of the “Dr. Phil Show,” Scarcella bragged that he

    didn’t “play by the rules” as a homicide detective. Most recently in July of 2019, in a

    Brooklyn Supreme Court Hearing to overturn Eliseo DeLeon’s murder conviction,

    defendant Chmil testified that he and Scarcella “used some questionable tactics.”

                   147.   These are indicia of unprincipled detectives. But allegations over

    the last several years indicate that defendant Scarcella engaged in a pattern of corrupt,




                                               46
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 47 of 67 PageID #: 47



    unconstitutional, and dishonest police practices before and during the time that he was

    detective on the instant case.

                      148.     As noted above, eight other Scarcella convictions have been vacated

    where Scarcella tainted line-up identifications or coerced individuals to testify as

    eyewitnesses to events that they had not, in fact, observed (John Bunn, Rosean Hargrove,

    David Ranta, Derrick Hamilton, Roger Logan, Robert Hill, Alvenna Jennette, Darryl

    Austin).

                      149.     As noted above, the 1993 Scarcella-led investigation that resulted in

    Mr. Williams conviction falls within a judicially recognized window of Scarcella’s

    misconduct.      As Judge ShawnDya Simpson noted in her opinion vacating Rosean

    Hargrove’s 1992 conviction, Scarcella “was at the time of the investigation engaged in

    false and misleading practices. The cases of David Ranta, Derrick Hamilton, Robert Hill,

    Alvena Jennette, and Darryl Austin that were investigated by Scarcella and prosecuted

    contemporaneously with this case in the early nineties demonstrate this pattern and

    practice.” People v. Hargrove, 16 N.Y.S.3d 793 (Sup. Ct. 2015).

                      150.     The pattern and practice of Scarcella’s misconduct often concerns

    strikingly similar circumstances to the those that caused Ms. Smith’s false identification.

    For example, during David Ranta’s conviction review it was revealed that one of the

    witnesses who identified Mr. Ranta as the shooter, Menachem Lieberman, immediately

    prior to entering the lineup room in August of 1990, was told by Defendant Scarcella to

    “pick the guy with the big nose.”8




    8        Midway through Ranta’s trial, the judge discussed Scarcella and other detectives, stating that they
    had “taken it upon themselves to be judge, jury and partial executioner.”



                                                        47
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 48 of 67 PageID #: 48



                    151.     In another example, a New York Times investigation reported that

    the District Attorney’s inquiry into defendant Scarcella’s cases revealed that one witness,

    Sharon Ivory, says he was coaxed into giving a false identification of a suspect in a photo

    array in a Scarcella-related murder case.9

                    152.     By way of further example, in July of 2017, in support of its joint

    motion to vacate the conviction of Jabbar Washington, the KCDA stated that defendant

    Scarcella “intentionally and improperly” testified to a non-responsive statement to make it

    falsely appear that a witness had identified Washington from a lineup as the perpetrator

    rather than as someone she knew from her neighborhood.

                    153.     During both defendant Scarcella’s heyday and today, judges have

    decried his various forms of misconduct.

                             (a) In the 1987 trial of James Jenkins, Justice Egitto
                                 condemned Scarcella for his manipulative conduct of
                                 an identification procedure. This included allowing
                                 the witnesses to mingle together and telling the
                                 witnesses, “We have the guy that committed the
                                 murder.”

                            (b) In vacating the conviction of Rosean Hargrove, Judge
                                ShawnDya L. Simpson stated “[t]he pattern and
                                practice of Scarcella’s conduct . . . manifest[s] a
                                disregard for rules, law and the truth.”

                            (c) In vacating Shabaka Shakur’s conviction in May of
                                2015, Judge Desmond Green determined that defendant
                                Scarcella has a “propensity to embellish or fabricate
                                statements.”

                    154.     Additional allegations reveal that Scarcella employed other

    dishonest techniques to frame innocent individuals, including, inter alia, fabricating



    9        Frances Robles, “Murder Witness Says Police Coached Lie in 1995,” The New York Times, October
    3, 2013, A1.



                                                     48
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 49 of 67 PageID #: 49



    written confession statements (Louis Holmes, Shabaka Shakur) and coercing false

    confessions through psychologically coercive techniques (Roger Logan, Vanessa Gathers,

    Jabbar Washington).

                   155.    The vast number of cases alleging Scarcella’s misconduct is itself

    evidence that the NYPD knew of and ignored his unconstitutional practices. The KCDA

    has asked judges eight times to reverse guilty verdicts that defendant Scarcella helped

    obtain. Six additional Scarcella-related convictions have been vacated. He is under

    scrutiny in more than 50 Brooklyn cases that are being reviewed for possible misconduct.

                   156.    A media favorite and legend within the NYPD, Scarcella’s conduct

    could not have escaped notice. The Daily News’ Pulitzer Prize-winning columnist Mike

    McAlary wrote in 1996 that “[i]n big cases, they bring in Scarcella.” Scarcella rose to the

    highest rank of detective first-grade, and, upon information and belief, won numerous

    “Outstanding Police Investigation” awards from the Chief of Detectives.

                   157.    Given this notoriety and the number of known instances of

    misconduct that occurred in the presence of other police officers and supervisors—some

    of whom participated in the misconduct with Scarcella—it is a near certainty that the

    NYPD knew of his deliberate or reckless conduct and either encouraged it or failed to train,

    supervise, or discipline for said conduct.

                   158.    This enabling culture permitted and caused the wrongful

    prosecution and conviction in Mr. Williams’s case.

                   159.    Defendant Scarcella himself testified during the CPL § 440.10

    motion hearing of Shabaka Shakur (who succeeded on his claim that Scarcella fabricated

    Mr. Shakur’s confession) that there was essentially no oversight and supervision of




                                                 49
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 50 of 67 PageID #: 50



    Brooklyn homicide detectives in the 1980s: they could take cases as they wished and

    investigate them in whatever manner they desired. Scarcella thus admitted that the NYPD

    maintained a laissez-faire policy, pattern, practice, and custom when it came to its homicide

    detectives.   Their constitutional violations would go unmonitored, unchecked, and

    undisciplined.

                     160.   Importantly, Scarcella is not an isolated case of a detective gone

    rogue. Additional proof of a culture of unconstitutional conduct in the NYPD at that time

    exists in the voluminous record of other Brooklyn cases—not involving Scarcella—that

    demonstrates that other Brooklyn homicide detectives felt free to act similarly. This pattern

    of behavior beyond Scarcella supports a clear inference that unscrupulous tactics were

    considered normal, acceptable, and encouraged within the Brooklyn homicide squad, as

    demonstrated in the following cases:

                               (a) David McCallum and Willie Stuckey – In October
                                   1985, Brooklyn Detective Joseph Butta allegedly
                                   coerced false confessions from David McCallum
                                   and Willie Stuckey through the use of physical
                                   intimidation (slapping McCallum in the mouth and
                                   drawing blood, and hitting Stuckey three or four
                                   times with an open hand), threats of physical
                                   intimidation (with McCallum, picking up a chair
                                   and threatening to hit him across the head with it)
                                   and promises of leniency, e.g., telling Stuckey that
                                   he could go home if he only cooperated (“Q. And
                                   what did he tell you would happen to you if you
                                   said those things? A. He told me he was going to
                                   call my house and he’s going to let me go”; “Q.
                                   And right after you made the tape, did you think
                                   you were going home? A. Yes.”). Both men
                                   recanted immediately and, tellingly, both
                                   confessions contained inconsistencies, false fed
                                   facts and fabrications. The defendants’ motions to
                                   vacate the convictions were granted on October 15,
                                   2014, absent objection from the KCDA.




                                                 50
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 51 of 67 PageID #: 51



                        (b) Antonio Yarbough and Sharrif Wilson — On June
                            18, 1992, 18-year-old Antonio Yarbough came
                            home to find that his mother, 12-year-old sister and
                            young family friend, also 12 years old, had been
                            savagely murdered, tied up, stabbed and garroted
                            with electrical cords. Yarbough, who reported the
                            crime to the police, and a 15-year-old friend,
                            Sharrif Wilson, confessed to the murders later that
                            same day.        Both men were convicted (in
                            Yarbough’s case after a second trial, the first
                            ending in a mistrial) and served nearly 22 years in
                            jail before DNA evidence ruled them out as
                            perpetrators. In 2014, a Kings County Supreme
                            Court Justice granted their motion to vacate, absent
                            objection from the District Attorney. According
                            to a federal civil rights complaint filed by
                            Yarbough, the NYPD allegedly used a
                            combination of physical and psychological
                            coercive techniques to secure the confessions, the
                            latter including sleep deprivation, false evidence
                            ploys and false promises of leniency (including
                            allegedly telling Wilson that they would let him go
                            home if he would only tell them what they wanted
                            to hear).

                        (c) Colin Warner — Convicted in 1982 for the 1980
                            shooting death of Mario Hamilton; the victim’s
                            brother, Martell Hamilton, asserted that a member
                            of the NYPD pressured him into picking out a
                            photograph of Warner as someone he may have
                            seen near the scene of the crime. Warner’s motion
                            for exoneration was granted in 2001, absent
                            objection from the KCDA.

                        (d) Barry Gibbs — Convicted in 1988 for the murder
                            of Virginia Robertson. Gibbs was exonerated in
                            2005 after the sole eye witness, David Mitchell,
                            recanted his line-up and trial identification of
                            Gibbs. Mitchell asserted that NYPD Detective
                            Louis Ippolito had threatened his family if he did
                            not identify Gibbs.

                        (e) Derrick Deacon — Convicted in 1989 for the
                            murder that same year of Anthony Wynn. Colleen
                            Campbell was a witness who saw the shooter in the
                            hallway of the apartment building where the
                            shooting took place, and who gave a physical


                                          51
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 52 of 67 PageID #: 52



                           description of him to the NYPD. When the NYPD
                           identified Deacon as a suspect, she told them it was
                           definitely not Deacon, a man she knew from the
                           neighborhood. Although she was called as a
                           defense witness at trial to testify to that effect, she
                           wavered on the stand and said she could not be
                           sure. Years later, she testified in exoneration
                           proceedings that the NYPD pressured her prior to
                           her testimony, threatening her with the loss of her
                           children if she did not cooperate with them.
                           Although Deacon lost his motion to vacate at the
                           Supreme Court level, the Appellate Division
                           reversed, the case was re-tried in 2013 and he was
                           acquitted.

                        (f) Jonathan Fleming — Convicted in 1990 for the
                            shooting murder of Darryl Rush in 1989.
                            Jacqueline Belardo was a key witness at Fleming’s
                            trial—she testified to having witnessed the
                            shooting and said she recognized Fleming as the
                            shooter. That testimony was false. Belardo only
                            heard shots and did not see any shooter. She
                            recanted her testimony and asserted that she agreed
                            to identify Fleming at trial only after police
                            officers threatened her with jail time on an
                            unrelated felony larceny charge. Her assertion was
                            corroborated by evidence of that larceny arrest and
                            the charge’s subsequent dismissal. Fleming’s
                            motion for exoneration was granted in 2014 absent
                            objection from the KCDA.

                        (g) Carlos Davis — Acquitted in 1991 of the 1988
                            murder of Norris Williams but convicted of
                            criminal possession of a weapon; it was later
                            determined that the sole alleged eye-witness to the
                            murder, supposedly Christina Smith, gave a false
                            name. Her actual name was Kristie Hayes. The
                            KCDA joined in Davis’ motion to vacate his
                            conviction in April 2015, after the CRU
                            interviewed Hayes and determined that she lacked
                            credibility. Davis’ pending federal civil rights
                            complaint alleges that, desperate to save their
                            criminal case after other alleged eye-witnesses
                            recanted or refused to testify, Kings County
                            Assistant District Attorneys and a sergeant in the
                            NYPD located Smith/Hayes and fed her a false
                            narrative for use at trial.


                                          52
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 53 of 67 PageID #: 53



                   161.   Criminal and civil cases demonstrating the unconstitutional

    patterns, policies, customs, and usages of the NYPD may be further inferred from

    numerous cases in which the NYPD violated its Brady obligations and the NYPD turned a

    blind eye to officer dishonesty, as demonstrated in the following cases:

                              (a) People v. Cortez, 149 Misc.2d 886 (Sup. Ct. Kings Co.
                                  1990) (police violated “spirit” of Brady by intentionally
                                  destroying a tape they were ordered by the court to preserve
                                  and finding that the DA’s Office shared responsibility and
                                  the indictment was dismissed);

                              (b) People v. Moss, 176 A.D.2d 826 (2d Dept. 1991)
                                  (conviction reversed for police officer’s loss and/or
                                  destruction of contemporaneous description of the
                                  defendant);

                              (c) People v. Clausell, 182 A.D.2d 132 (2d Dept. 1992) (police
                                  failed to disclose buy report with description of suspect that
                                  was inconsistent with officer’s testimony and new trial
                                  ordered for Brady violation);

                              (d) People v. Nikollaj, 155 Misc.2d 642 (Sup. Ct. Bronx
                                  County 1992) (new trial ordered for Rosario violations
                                  where police failed to turn over numerous inconsistent
                                  statements of complainant officers);

                              (e) People v. Dunn, 185 A.D.2d 54 (1st Dept. 1993)
                                  (conviction reversed in part where, among other things,
                                  police detective destroyed interview notes);

                              (f) People v. Morrow, 204 A.D.2d 356 (2d Dept. 1994)
                                  (conviction reversed where a significant portion of police
                                  report was not disclosed);

                              (g) People v. White, 200 A.D.2d 351 (Pt Dept. 1994)
                                  (conviction reversed where DD-5 containing Brady and
                                  Rosario material was not disclosed, and only was
                                  discovered through defendant’s post-conviction FOIL
                                  request to the NYPD and Bronx DA’s Office);

                              (h) People v. Anderson, 222 A.D.2d 442 (2d Dept. 1995)
                                  (conviction reversed where scratch notes lost or destroyed
                                  due to officer’s “lack of due care”);




                                                53
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 54 of 67 PageID #: 54



                        (i) People v. Brogdon, 213 A.D.2d 418 (2d Dept. 1995)
                            (conviction reversed where notes made by NYPD sergeant
                            were withheld from defendant, and where identification by
                            undercover “cannot be said as a matter of law” to have
                            been “merely confirmatory and not suggestive.”

                        (j) People v. Joseph, 86 N.Y.2d 565 (1995) (adverse inference
                            instruction appropriate where police deliberately destroyed
                            interview notes);

                        (k) People v. White, 232 A.D.2d 436 (2d Dept. 1996)
                            (conviction reversed due to loss of police officer’s memo
                            book through lack of due care, where there was a serious
                            identification issue, and defendant was prejudiced by his
                            inability to cross-examine officer using missing memo
                            book);

                        (l) People v. Gallman, 240 A.D.2d 512 (2d Dept. 1997)
                            (conviction reversed for failure to disclose notes of police
                            interview with a key witness; officer’s typewritten notes
                            were not duplicative equivalent because they contained
                            “variations”);

                        (m) People v. Jackson, 237 A.D.2d 179 (1st Dept. 1997)
                            (conviction reversed for Brady violation consisting of the
                            withholding by the police of internal affairs reports that
                            contained entries that were significantly at variance with
                            prosecution’s evidence at trial and were favorable to
                            defendant);

                        (n) People v. Branch, 175 Misc.2d 933 (Sup. Ct. Kings County
                            1998) (People successfully fought motion to vacate
                            judgment based upon confession of real killer; conviction
                            overturned in 2002 after key prosecution witness recanted
                            and said police paid him for his cooperation);

                        (o) Hart v. City of New York, 186 A.D.2d 398 (1st Dept. 1992):
                            (damage award upheld against police officers who gave
                            false grand jury and trial testimony);

                        (p) Gurley v. City of New York, et al., 95-cv-2422 (E.D.N.Y.,
                            settled 8/21/97, $1,7500,000) (conviction obtained in 1972
                            was vacated over 20 years later based on prosecutor’s
                            withholding of exculpatory evidence, including an NYPD
                            ballistics report; complaint alleged that NYPD had
                            longstanding policy of deliberate indifference to the




                                          54
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 55 of 67 PageID #: 55



                           constitutional requirement that exculpatory evidence be
                           preserved and disclosed to defendants);

                        (q) Napoli v. City of New York, et al., 97-cv-1255 (E.D.N.Y.,
                            settled 4/9/99, $60,000) (plaintiff arrested on weapons
                            possession and assault charges based on false testimony by
                            NYPD officers in grand jury; complaint alleged Monell
                            theory of liability based on City’s deliberate indifference to
                            constitutional obligations of the NYPD, failure to train and
                            supervise police officers, and negligent hiring of officers,
                            which caused violations of plaintiff’s constitutional rights);

                        (r) Gordon v. City of New York, et al., 97-cv-8035 (S.D.N.Y.,
                            settled 11/12/98, $40,000) (plaintiff arrested without
                            probable cause based on false allegations in felony
                            complaint made by NYPD officers; charges dismissed by
                            prosecutor three months after arrest);

                        (s) Jefferson v. City of New York, et al., 98-cv-1097 (E.D.N.Y.,
                            settled 4/14/99, $175,000) (plaintiff corrections officer
                            arrested on drug charges without probable cause; charges
                            pending for five months before grand jury returned no true
                            bill; complaint alleged that NYPD officers failed to inform
                            prosecutors of their knowledge of plaintiff’s innocence
                            during the prosecution);

                        (t) Sweazie v. City of New York, et al., 99-cv-419 (E.D.N.Y.,
                            settled 10/20/99, $20,000) (plaintiff arrested on weapons
                            possession charges; prosecution continued based on NYPD
                            officers’ false statements in felony complaint; charges
                            dismissed when grand jury voted no true bill);

                        (u) Lovell v. City of New York, et al., 00-cv-0002 (S.D.N.Y.,
                            settled 10/20/00, $40,000) (plaintiff arrested without
                            probable cause for turnstile jumping based on false
                            statements made by NYPD officer in criminal complaint;
                            complaint alleged Monell theory of liability based on the
                            City’s deliberate indifference to constitutional obligations
                            of the NYPD, failure to train police officers, and negligent
                            hiring of officers, which caused violations of plaintiff’s
                            constitutional rights; also alleged NYPD's institutional
                            failure to follow up on civilian complaints made to IAB and
                            CCRB); and

                        (v) Crespo v. City of New York, et al., 93-cv-8847 (S.D.N.Y.,
                            settled 8/29/06, $25,000) (plaintiff arrested without
                            probable cause on weapons possession charges; complaint


                                          55
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 56 of 67 PageID #: 56



                                    alleged Monell claim based on NYPD’s “foster[ing of] a
                                    policy to which perjury and the falsification of documents
                                    were methods of securing indictments and convictions of
                                    innocent individuals”).

                                            DAMAGES

                    162.    This action seeks damages for the period from October 1, 1993 (the

    date of Mr. Williams’s arrest) through the present. The Defendants’ unlawful, intentional,

    willful, purposeful, deliberately indifferent, reckless, bad-faith and malicious acts,

    misdeeds, and omissions caused Mr. Williams to be maliciously prosecuted, unfairly tried,

    wrongfully convicted, and to endure almost 24 years of wrongful imprisonment, including

    the physical and mental damage arising therefrom.

                    163.    Mr. Williams went to prison as a teenager and left as a 43-year-old

    man. He spent his entire 20s and 30s imprisoned for a crime he did not commit. During

    his wrongful imprisonment, Mr. Williams suffered extreme hardships and lost

    opportunities, including, without limitation, sexual assault, physical assault, mental illness,

    the denial of adequate mental healthcare, attempted suicide, pain and suffering, and the

    loss of 24 years of his life.

                    164.    Mr. Williams spent much of his time in prison in solitary

    confinement—at one point over two consecutive years—enduring a practice that a robust

    scientific literature has established leads to serious psychological harm.

                    165.    As a direct and proximate result of the acts of Defendants, the

    injuries and damages sustained by Mr. Williams, arising from the deprivation of his civil

    rights, include: the violations of his clearly established rights under the Fourth, Fifth, and

    Fourteenth Amendments to the United States Constitution; personal injuries; past and

    future pain and suffering; past and future severe mental anguish; past and future emotional



                                                  56
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 57 of 67 PageID #: 57



    distress; extreme fear; economic damages including loss of income and diminution in

    future earning potential and the inability to obtain certain professional licenses; infliction

    of physical illness and injury resulting from his confinement; humiliation, indignities,

    embarrassment, degradation, egregious injury to reputation; permanent loss of natural

    psychological development; and restrictions on all forms of personal freedom and physical

    liberty including but not limited to diet, sleep, personal care, personal contact, educational

    opportunity, vocational opportunity, personal fulfillment, sexual activity, family relations,

    reading, television, movies, travel, enjoyment, and expression.

                   166.     When Mr. Williams was incarcerated, he lost his chance to have a

    meaningful relationships with his family members and friends—several of whom died

    while he was in prison.

                   167.     All the alleged acts, misdeeds and omissions committed by the

    individual Defendants described herein for which liability is claimed were done

    intentionally, willfully, purposefully, knowingly, unlawfully, maliciously, wantonly,

    recklessly or with bad faith, and said proscribed conduct of the individual defendants meets

    all of the standards for imposition of punitive damages.

                                  FIRST CAUSE OF ACTION

                                         42. U.S.C. § 1983

                        Denial of Due Process and Right to a Fair Trial,
                 Fabrication of Evidence, and Suppression of Brady Information
                    (United States Constitution Amendments V, VI, and XIV)

                          Against Defendants Scarcella, Chmil, and Bond

                   168.     Mr. Williams repeats and realleges each and every allegation

    contained in the proceeding paragraphs above as if fully set forth herein.




                                                 57
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 58 of 67 PageID #: 58



                   169.    Defendant Bond, Scarcella and Chmil, acting deliberately, with

    malice and under color of law, deprived Mr. Williams of his clearly established rights under

    the Fourth and Fourteenth Amendments to the Constitution of the United States to be free

    from unreasonable seizure. They did so by knowingly and intentionally manufacturing,

    caused the manufacturing of, or failing to intervene in the manufacturing of false or

    misleading evidence by coercing Ms. Smith to give inculpatory testimony against Mr.

    Williams.

                   170.    No person of reasonable caution and acting in good faith, having the

    knowledge and information defendants Bond, Scarcella and Chmil had, would have been

    warranted in concluding that Mr. Williams was involved in the death of Marvin Mason,

    such as to support a probable cause determination. Even setting aside their knowledge that

    they had coerced Ms. Smith to identify Mr. Williams, these defendants knew or, in the

    absence of deliberate indifference, recklessness and gross negligence, should have known

    that there were numerous reasons for skepticism about the truth of the identification. These

    include, but are not limited to, (i) their dependence on Chris Mason’s street investigation

    in identifying Mr. Williams, (ii) Ms. Smith’s repeated statements that she could not make

    an identification; (iii) Mr. Williams’s well-supported alibi, (iv) the complete absence of

    physical and forensic evidence tying Mr. Williams to the murder; (v) the lack of any motive

    attributable to Mr. Williams; (vi) the implausible height and distance of Ms. Smith’s

    purported identification, and (vii) the discrepancies between Mr. Williams’s physical

    characteristics and the physical descriptions of the perpetrators given by two ground-level

    eye-witnesses, both of whom did not identify Mr. Williams.




                                                58
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 59 of 67 PageID #: 59



                    171.   The presumption of probable cause created by the grand jury

    indictment is overcome by the fact that Mr. Williams’s indictment was secured based on

    perjury and other bad faith police misconduct. Specifically, the identification of Mr.

    Williams adopted by Ms. Smith was, upon information and belief, the central piece of

    evidence presented to the grand jury and proximately caused the resulting indictment.

                    172.   Defendants Bond, Scarcella and Chmil knew, intended, or were

    deliberately indifferent to the fact that the false and misleading evidence would deprive

    Mr. Williams of a fair trial and result in his wrongful conviction and incarceration.

                    173.   Defendants Bond, Scarcella and Chmil knew and intended that

    Brady information—including their coercion of Ms. Smith to testify—would be concealed

    from Mr. Williams and his attorney.

                    174.   Defendant Bond, Scarcella and Chmil’s conduct, committed in

    concert with one another or others, deprived Mr. Williams of his rights under the

    Constitution: (a) not to be prosecuted, convicted, or imprisoned based on false, fabricated,

    manufactured, or misleading evidence, including the testimony of Ms. Smith who was

    improperly influenced, coerced, and manipulated to give false testimony, and whose

    testimony Defendants knew was false, in violation of the Due process and Fair Trial

    Clauses of the Fifth and Fourteenth Amendments to the United Sates Constitution; and

    (b) to timely disclosure of material evidence favorable to the defense under Brady in

    violation of his rights under the Fifth and Fourteenth Amendments to the United States

    Constitution.




                                                59
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 60 of 67 PageID #: 60



                    175.     Defendants’ acts and omissions proximately caused the continuation

    of Mr. Williams’s criminal prosecution, his conviction, his loss of liberty and detention,

    and his resulting damages.

                    176.     Defendants committed the foregoing violations knowingly,

    intentionally, willfully, recklessly, and with deliberate indifference to Mr. Williams’s

    constitutional rights.

                    177.     Defendants’ falsification of evidence, coercion of Ms. Smith, and

    arrest of Mr. Williams without probable cause establishes that they acted with actual

    malice.

                    178.     The prosecution terminated in Plaintiff’s favor when his conviction

    was eventually vacated.

                    179.     Mr. Williams was, in fact, innocent of the crimes for which he was

    convicted and incarcerated.

                    180.     Defendants actions were willful, malicious, oppressive, and

    reckless, and were of such a nature that punitive damages should be imposed.

                                  SECOND CAUSE OF ACTION

                                          42. U.S.C. § 1983

                  Monell v. Department of Social Services, 436 U.S. 658 (1978)

                               Against Defendant City of New York

                    181.     Mr. Williams repeats and realleges the foregoing paragraphs and

    incorporates them by reference as if fully set forth herein.

                    182.     At the time of Mr. Williams’s prosecution, continuing through the

    time his conviction was vacated, the NYPD, in conjunction with the KCDA, both agencies

    of defendant New York City, created and maintained policies, customs, and usages of


                                                  60
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 61 of 67 PageID #: 61



    deliberate indifference to violations of the constitutional rights of individuals who were

    investigated and criminally prosecuted in Brooklyn, including through (i) manufacturing

    false and misleading evidence and testimony through improper coercion of witnesses;

    (ii) knowingly presenting false testimony and arguments at criminal proceedings;

    (iii) suppressing Brady information; (iv) unlawfully arresting, imprisoning, and coercing

    witnesses; (v) abusing material witness orders and other court processes; and (vi) covering

    up these unlawful practices.

                   183.   Just one month before Mr. Williams’s trial, the Mollen Commission

    investigated a time period covering the same years that Mr. Williams was unlawfully

    arrested and falsely convicted. The Mollen Report exposed the NYPD’s practice of failing

    to properly train, supervise, and discipline officers for fabricating evidence, engaging in

    improper police investigations, and failing to turn over Brady material.

                   184.   This court has previously found that the Mollen Report provides

    sufficient evidence to establish that there was an unlawful custom or practice within the

    NYPD during the time period in question. See e.g., Pipitone at 191. Indeed, the 1993

    investigation of Marvin Mason’s murder, and the resulting conviction of Mr. Williams,

    falls within a judicially recognized window wherein Scarcella “engaged in false and

    misleading practices.” People v. Hargrove, 16 N.Y.S.3d 793 (Sup. Ct. 2015).

                   185.   As the Mollen Report found, Defendant Scarcella’s misconduct

    could not have been isolated or unknown within the NYPD. Rather, a laissez faire NYPD

    culture, paired with a statistic-obsessed KCDA, allowed Scarcella to continuously violate

    the constitutional rights of the citizens of New York City, including Mr. Williams. In Mr.




                                                61
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 62 of 67 PageID #: 62



    Williams’s case, Defendants Scarcella, Chmil and Bond manufactured an identification to

    secure Mr. Williams’s unlawful arrest, conviction, and imprisonment.

                    186.   The size and magnitude of Scarcella’s misconduct, including with

    the accompliceship of defendant Chmil and other officers, could not have gone unnoticed.

    Yet Scarcella suffered no consequences. He was never disciplined in any meaningful way

    beyond being reassigned to different precincts where he could continue his misconduct. In

    fact, to this day, the NYPD continues to defend Defendant Scarcella, despite 14 of his

    wrongful convictions (including Mr. Williams’s) having been exposed and reversed.

                    187.   The prosecutor’s conduct in this case also exemplifies the KCDA’s

    culture during this time period that valued winning over the truth or defendants’

    constitutional rights. Former DA Hynes has admitted in litigation that he and high-level

    KCDA management failed to discipline prosecutors who were found by appeals courts to

    have acted improperly by withholding Brady material and engaging in other misconduct.

    This created a de facto policy of immunity from disciplinary action that fostered

    prosecutorial misconduct so long as it secured convictions. Such prosecutorial misconduct

    included, inter alia, suppressing Brady information and misleading witnesses, as in the

    instant case.

                    188.   Hynes has also admitted that withholding a material witness order

    from the defense would constitute a Brady violation—the exact conduct that occurred in

    Mr. Williams’s case. The ADAs prosecuting Mr. Williams knew that District Attorney

    Hynes would not only fail to discipline them, but that he would support them and oppose

    any attempts to uncover the wrongdoing of wrongful convictions.




                                               62
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 63 of 67 PageID #: 63



                   189.         The violations of Mr. Williams’s constitutional rights and his

    resulting injuries were proximately and foreseeably caused by conduct, chargeable to the

    NYPD, the KCDA, former DA Hynes, and by extension, the City of New York, amounting

    to deliberate indifference to the constitutional rights of persons, including Mr. Williams,

    subject to investigation and prosecution by the KCDA, including:

                   (a) The institution and implementation of inadequate and unlawful
                       policies, procedures, and customs concerning:

                            i.     the duty not to create or use false or misleading
                                   evidence, testimony, and arguments during criminal
                                   proceedings, including bail hearings, pretrial hearings,
                                   trials, and post-conviction proceedings;

                          ii.      the continuing obligation to correct false, inaccurate,
                                   incomplete or misleading evidence, testimony,
                                   statements, and argument, whenever such misconduct
                                   is discovered to have occurred, including moving or
                                   consenting to overturn convictions discovered to have
                                   been obtained through such unconstitutional means;
                                   and

                          iii.     the continuing duty to obtain, preserve, and timely
                                   disclose, during criminal investigations and
                                   prosecutions, all material evidence or information
                                   favorable to a person suspected, accused, or convicted
                                   of criminal conduct, including exculpatory evidence as
                                   well as evidence impeaching or undermining
                                   prosecution witnesses; and

                   (b) the failure to adequately instruct, train, supervise, and discipline
                       employees with respect to such matters.

                   190.         The foregoing express or de facto policies, practices, and customs

    (including the failure to properly instruct, train, supervise, or discipline employees with

    regard thereto) were implemented or tolerated by policymaking officials for the Defendant

    City of New York, who knew that such policies, procedures, regulations, practices, and




                                                     63
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 64 of 67 PageID #: 64



    customs implicated issues that regularly arise in the investigation and prosecution of

    criminal cases.

                      191.   Former DA Hynes and his delegates knew of the unconstitutional

    conduct occurring among KCDA prosecutors and investigators in light of the numerous

    credible allegations, many substantiated by judicial decisions, that prosecutors and

    investigators (i) wrongfully withheld, lost, or destroyed evidence favorable to the defense

    that the prosecution was required to timely disclose to the defense under Brady; (ii) had

    presented or failed to correct false or misleading testimony and argument; and (iii) had

    abused judicial process to coerce false or inherently unreliable statements or testimony

    from witnesses.

                      192.   Further evidence of the unconstitutional conduct occurring and the

    need for proper training, supervision, and disciplinary practices includes numerous

    decisions of the United States Supreme Court, the United States Court of Appeals for the

    Second Circuit, the New York Court of Appeals, and the New York Appellate Division,

    discussing the difficult issues that regularly arise under the Brady rule and the failures of

    NYPD and Brooklyn prosecutors to comply with that rule; and judicial decisions putting

    the City on notice it could be held liable for its failure to adequately train, supervise, or

    discipline prosecutors regarding their Brady and related due process obligations, including

    their obligations not to abuse judicial process, coerce witnesses, or use false testimony or

    argument. See, e.g., Walker v. City of New York, 974 F.2d 293 (2d Cir. 1992); Ramos v.

    City of New York, 285 A.D.2d 284, 729 N.Y.S.2d 678, 692-96 (1st Dep’t. 2001), Leka v.

    City of New York, No. 04 CV 8784 (DAB), 2006 WL 281621 (S.D.N.Y. Sept. 29, 2006),




                                                 64
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 65 of 67 PageID #: 65



    and Zahrey v. City of New York, No. 98 Civ. 4546 (DCP), 2009 WL 54495 (S.D.N.Y. Jan.

    27, 2009).

                   193.    Despite this knowledge, the supervisory and policymaking officers

    and officials of the Defendant City, including the NYPD and KCDA, perpetuated, or failed

    to take preventative or remedial measures to terminate, said policies, procedures, practices,

    and customs; did not effectively instruct, train, or supervise their personnel with regard to

    the proper constitutional and statutory requirements in the exercise of their authority; had

    no employee handbook or other published practices, policies, or procedures for

    investigating and disciplining prosecutors who had engaged in Brady violations and related

    constitutional violations, and did not discipline or otherwise properly supervise the

    individual personnel who engaged in such practices, but instead tolerated the policies,

    procedures, regulations, practices, and customs, described above, with deliberate

    indifference to the effect their actions would have upon the constitutional rights of

    individuals and citizens of the City and State of New York.

                   194.    The aforesaid policies, practices, and customs of the City of New

    York were collectively and individually a substantial factor in bringing about the aforesaid

    violations of Mr. Williams’s rights under the Constitution and laws of the United States,

    and in causing his wrongful conviction and resulting damages.

                   195.    NYPD officers, KCDA prosecutors, and the supervisors and

    policymakers in those offices were deliberately indifferent to the manner in which

    convictions were secured without regard to defendants’ constitutional rights or guilt. The

    violations of defendants’ rights were endemic and the City of New York was aware of these

    practices, but did not take corrective or preventative action to correct it.




                                                  65
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 66 of 67 PageID #: 66



                                   PRAYER FOR RELIEF

                  WHEREFORE, Plaintiff Shawn Williams demands judgment against the

    above-captioned Defendants as follows:

           a)     For compensatory damages to be determined at trial;

           b)     For punitive damages against the individual Defendants in an amount to be
                  determined at trial;

           c)     For reasonable attorneys’ fees, costs, and disbursements, under 42 U.S.C.
                  § 1988 and other applicable laws;

           d)     For pre- and post-judgment interest as allowed by law; and

           e)     For such other relief as this Court deems just and proper.




                                               66
Case 1:20-cv-02348-KAM-SJB Document 1 Filed 05/26/20 Page 67 of 67 PageID #: 67



     Dated:         May 26, 2020
                    New York, New York

    /s/ Samuel P. Hershey
    WHITE & CASE LLP                         DAVID B. SHANIES LAW OFFICE LLC
    Samuel P. Hershey                        David B. Shanies
    1221 Avenue of the Americas              Joel A. Wertheimer
    New York, New York 10020411              Lafayette Street, Sixth Floor
    (212) 819-8200                           New York, New York 10003
                                             (212) 951-1710

    Kevin M. Bolan
    (pro hac vice application to be filed)
    75 State Street
    Boston, Massachusetts 02109
    (617) 979-9300




                                             67
